 DECISIONS OF THE 
NATIONAL LABOR RELAT
IONS BOARD
 
358 NLRB No. 34
 
254
 
Dresser
-
Rand Company 
and
 
Local 313, IUE

CWA, 
AFL

CIO
.  
Cases 
0
3

CA

0
27141
 
and 
0
3

CA

0
27260
 
April 
19
, 2012
 
DECISION AND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES 
 
AND 
G
RIFFIN
 
On 
February 18, 2011, Administrative Law Judge Paul 
Buxbaum issued the attached decision.  The Charging 
Party filed exceptions, a supporting brief, and a reply 
brief supporting its exceptions and opposing the R
e-
spondent

s cross
-
exceptions.  The Respondent fil
ed 
cross
-
exceptions and a brief supporting its cross
-
exceptions and opposing the Charging Party

s exce
p-
tions.  The Acting General Counsel filed an answering 
brief to the Respondent

s cross
-
exceptions. 
 
The National Labor Relations Board has delegated its 
a
uthority in this proceeding to a three
-
member panel. 
 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge

s rulings, findings,
1
 
and conclusions
2
 
and to adopt the recommended Order.
3
  
 
                                        
                  
 
1
 
The Respondent and the Charging Party have implicitly excepted 

policy is not to overrule an adminis

o-
lutions unless the clear preponderance of all the relevant evidence 
convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 
NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have car
e-
fully examined th
e record and find no basis for reversing the findings.
 

d-


 
Glen Painter.  The Charging Party, however, does not state, either in its 

d-
ing should be overturned.  Therefore, in accordance with Sec. 

 
we disregard this 
exception.  See 
Holsum de Puerto Rico, Inc
., 344 NLRB 694 fn. 1 
(2005), enfd. 456 F.3d 265 (1st Cir. 2006).  We find it unnecessary to 
address this exception for the additional reason that the Acting General 
Counsel did not allege, and h


Smoke House Restaurant
, 347 NLRB 192, 195 (2006) (the General 
Counsel controls the complaint, and the charging party cannot enlarge 
upon or c

Fed. Appx. 577 (9th Cir. 2009).
 


Insider Trading Policy and F
air Disclosure Policy were not facially 

findings should be overturned. We therefore disregard those exceptions, 
as well.  
Holsum de Puerto Rico, 
supra
.
 
2
 


of employee Glen Painter did not violate Sec. 8(a)(1).  Initially, we 
agree with the judge, for the reasons stated in his decision, that Pain
t-

But w


ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law judge and 
orders that the Respondent, Dresser
-
Rand Company, 
Painted Post, New York, its officers, agents, successors, 
and assigns, shall take the action set 
forth in the Order. 
 
 
 
Ron Scott, Esq., 
for the General Counsel.
 
Louis P. DiLorenzo, Esq., 
of New York, New York,
 
and 
Lance 
A. Bowling Sr., Esq., 
of Houston, Texas, for the Respon
d-
ent.
 
Thomas M. Murray, Esq., 
of New York, New York, for the 
Charging Party.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
P
AUL 
B
UXBAUM
, Administrative Law Judge. This case was 
tried in Elmira, New York, on August 2

5, 2010, and in Cor
n-
ing, New York, on October 20

22, 2010.  The initial charge 
was filed May 6, 2009.
1
  
A second charge followed on 
July 30 
and was amended on October 26.  The Regional Director filed 
the consolidated complaint and notice of hearing on May 26, 
2010, and an amended consolidated complaint on July 19, 
2010.
2
 
 
The Acting General Counsel
3
 
alleges that the Employer co
n-
ducted 
several unlawful interrogations of employees, unlawfu
l-

by certain officials of the Union
 
at these investigatory inte
r-
views, and unlawfully suspended and discharged its employee, 
Glenn Painter.  
It is also contended that the Employer promu
l-
gated, maintained, and enforced certain unlawful work rules 
and issued a threat of punishment against its employees if they 
                                        
                                        
            
 
facility had dropped by 50 percent. Chairman Pearce and Member 
Griffin therefore find it unnecessary to pass on the j


r-
ence call was also unprotected.  Member Hayes finds, in agreement 

discharge was therefore lawful. 
 
He finds it unnecessary to decide 

was engaged in concerted activity in making any of the statements.
 
Finally, we agree with the judge, for the reasons stated in his dec
i-
sion, that the Re
spondent violated Sec. 8(a)(1) by questioning emplo
y-

b-
erations.  Member Hayes agrees that the question regarding the ba
r-
gai
n

lic 

bargaining position was unlawful, and he therefore finds it unnecessary 

questions inasmuch as they would not mat
erially affect the remedy.
 
3
 
For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-
ing
, 356 NLRB 
11
 
(2010), Member Hayes would not require electronic 
distribution of the notice.
 
1
 
All dates are in 2009
,
 
unless otherwise indicated.
 
2
 
After the conclusion of the trial, counsel for the General Counsel 
filed a motion to further amend the complaint by deleting certain all
e-
gations.  This motion was unopposed, and I hereby grant it.
 
3
 
The Acting General Counsel was appointed to that positio
n on June 
21, 2010.  For ease of reference, I will refer to him in this decision as 
the General Counsel.
 
 DRESSER
-
RAND CO
.
 
255
 
violated those rules.  The General Counsel asserts that the E
m-

 
Section 8(a)(
3
) and (
1
) of the Act.  
The Employer filed an answer to the amended consolidated 
complaint denying the material allegations of wrongdoing.
 
For reasons that will be discussed in detail in this decision, I 
find that the Employer did violate the
 
Act by interrogating its 
employees about their protected activities.  The remaining 
complaint allegations raise a number of novel and interesting 

c-
edents.  After careful consideration of those 
issues and the pol
i-
cy questions that they present, I conclude that the General 
Counsel has failed to demonstrate that the Employer has viola
t-
ed the Act in any of the other ways that are alleged in the 
amended consolidated complaint.  
 
On the entire record,
4
 
including my observation of the d
e-
meanor of the witnesses, and after considering the briefs filed 
by the General Counsel, Charging Party, and Respondent, I 
make the following
 
F
INDINGS OF 
F
ACT
 
I
.
 
JURISDICTION
 
The Employer, a Delaware corporation, manufact
ures and 
services equipment used in the oil and gas industries at its 
worldwide facilities, including 
three
 
within New York State, 
located at Olean, Wellsville, and Painted Post.  At its Painted 
Post facility, it annually purchases and receives goods value
d in 
excess of $50,000 directly from points outside the State of New 
York.  The Employer admits
5
 
and I find that it is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act and that the Union is a labor organization 
wi
thin the meaning of Section 2(5) of the Act.
 
II
.
 
ALLEGED UNFAIR LABOR
 
PRACTICES
 
1. Background
 
Dresser
-
Rand Company has a venerable corporate history 
d
a
ting from the late 19th Century.  It manufactures heavy 
equipment such as compressors and steam turbines 
for use in 
the oil and gas extraction industries.  It also services its pro
d-
ucts in the so
-

throughout the world, including 4 within the United States.  
The corporate headquarters are in Houston, Texas.  It i
s a pu
b-
licly held corporation whose initial public offering was made in 
                                        
                  
 
4
 
Material errors in the transcript of the first portion of this trial were 
corrected on the record at the resumption.  See Tr. 732

733 and Tr. 
740
-
741
.  As to the second portion of the transcript, the following mi
s-
takes require correction.  At Tr. 836, 
L

r-

LL
. 22

24, the wi
t-

tatement was made by 
another speaker.  I cannot recall who this was.  At Tr. 914, 
L
. 11, the 
exhibits received into evidence were R. Exhs. 14(a) and (b).  At Tr. 
954, 
L
. 23, my reference was to Samuel Gompers.  At Tr. 1028, 
L
. 2, 


L






 
5
 
See answer to amended consolidated complaint, pars. II, III, and 
IV.  (GC Exh. 1(p).)
 
August 2003.  It is listed on the New York Stock Exchange 

 

variety of laws and regulations t
hat govern the manner in which 
it may convey information to the public.  Of particular signif
i-
cance to this case, the regulatory scheme is designed to prevent 
any selective disclosure of information that would be deemed 
material by persons considering whet
her to buy, sell, or hold 

regulatory principle, the Company maintains certain policies, 
including a Fair Disclosure Policy and an Insider Trading Pol
i-
cy.  Those policies are published on the cor
porate website and 


 
While the Company is prohibited from making selective di
s-
closures of information, it does engage in regular activities 
designed 
to provide public disclosure of information to inte
r-
ested parties, including the investment community.  Indeed, the 
Company has a director of investor relations, Blaise Derrico.  
He testified that the investment community includes a cadre of 
so
-



s-

analysts who studied Dresser
-
Rand.  Their names were listed 

.
6
   
 
In order to place information before the public, the Company 
engages in a variety of practices.  It issues quarterly earnings 
reports.  At approximately the same time, it conducts earnings 
conference calls.  At these calls, top officials make represe
nt
a-
tions regarding the state of the Company and field questions 
from the investment analysts.  The public is invited to listen to 
the conferences on the internet.  Advance notice is provided to 
facilitate this.  Not surprisingly, union officials often list
en to 
these calls so as to gain information about the Employer.   
 

Tier of New York State that are involved in this litigation.  
Those plants are located in Painted Post, Olean, and Wellsville.  

Post.  Employees there are represented by the Charging Party, 
Local 313, IUE

CWA.  The bargaining unit consists of appro
x-
imately 300 to 325 persons.  The president of the local union is 
Steve
n Coates.  
 

a-
cilities also have union representation, albeit by different labor 
organizations.  The bargaining unit at Olean is represented by 
the IAM under the leadership of its president, John Baglion
e.  
Workers at Wellsville are represented by the Steelworkers, 
whose local president is Joe Austin.  Leaders of the three u
n-
ions meet with each other on a quarterly basis to share info
r-
mation.  
 
In recent years, labor relations at the Painted Post plant ha
ve 
been contentious.  After unsuccessful negotiations, a collective
-
bargaining agreement expired on August 3, 2007.  The Union 
commenced a strike on the following day.  The Company co
n-
                                        
                  
 
6
 
Naturally, there are others who maintain an interest in the Comp
a-

-


portfolio managers of large funds.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
256
 
tinued operations during the strike, hiring temporary and pe
r-
manent repl
acement workers.  On November 19, 2007, the 
Union made an offer to return to work on behalf of the strikers.  
The Company responded by instituting a lockout on November 
23.  On November 29, 2007, the Employer ended its lockout, 
declared an impasse in barga
ining, and implemented its last 
offer.
 
Based on the events of 2007, the Union filed charges alle
g-
ing that the Company had committed a variety of unfair labor 
practices.  A complaint issued and a trial was held in 2009.  On 
January 29, 2010, Administrative 
Law Judge Mark D. Rubin 
issued a decision finding that the Company violated the Act in 
various ways.  The judge also found that the General Counsel 
had failed to prove a number of other alleged violations.  See 
Dresser
-
Rand Co., 
JD

04

10 (January 29, 2010)
, 2010 WL 
341549.  That matter is presently pending before the Board.  
 
After the strike and lockout, members of the bargaining unit 
began to be called to return to work at the Painted Post facility.  
By March 2008, the majority of the former strikers had 
returned 
to work.
7
  
The Company and the Union also continued negoti
a-
tions aimed at reaching a collective
-
bargaining agreement.  
After the events that form the heart of this case, those efforts 
met with success and a new agreement was ratified on Nove
m-
ber 6
, 2009.
 
Turning now to the significant personalities involved in this 

r-
porate executives that participated in the controversy include 
Daniel Wallace, former director of human resources for North 
Ame
rica and current director of operations at Wellsville; Dou
g-
las Rich, the director of operations for the New York State 
facilities; Daniel McDonnell, the human resources manager at 
Painted Post; and Daniel Meisner, a factory manager at Painted 
Post who prev
iously served as the human resources manager at 
the facility.  There is no dispute that these officials are superv
i-
sors within the meaning of the Act.
8
  
 
As to the Union, in addition to President Coates, its leade
r-
ship consists of its vice president, Terra
nce Schoonover, and 
two chief stewards.  Brian Scouten is the chief steward for the 
second
-
shift employees.  The chief steward for the first and 
third shifts is Glenn Painter.  Without doubt, he is the most 
significant union official with regard to this ca
se.  Painter has 
been employed by the Company as a machine operator since 
1977.  Along with his role as a chief plant steward, he also 

u-
tive board.  Painter was involved in the strike and lockout a
nd 
was recalled to work in December 2007.  
 
In addition to the chief plant stewards, the Union has 10 
elected shop stewards.  Among their duties is the representation 
of bargaining unit members during investigatory interviews 
conducted by management.
9
  
Coa
tes testified that he personally 
                                        
                  
 
7
 
As of the trial, 14 former strikers had not yet been recalled.
 
8
 
See answer to amended consolidated complaint, par. V(a).  (GC 
Exh. 1(p).)  In fact, during the course of the tria
l, the parties resolved all 
issues regarding supervisory and agency status.  For example, see Tr. 
727

728.
 
9
 
Coates reported that, during the period at issue, stewards did not 
receive any training regarding representation of bargaining unit me
m-
bers.
 
notified the Company of the identities of these stewards and 
confirmed that they had been duly elected to this position.  
 
Prior to the events that produced this lawsuit, the parties had 
an agreement that Chief Stewards Pai
nter and Scouten would 
work 4 hours each day on production and 4 hours on union 
business, including the processing of grievances.  As Painter 
described it in his testimony before Judge Rubin:
 
 
[T]here is four hours, up to four hours a day of union activity
 
that I can do, so I go around from shop
-
to
-
shop and answer 
any questions that there may be from the membership, as well 
as check for overtime posting or whatever.
 
 

10
 
The manner in which Painter allocated his time within 
this 
agreed framework produced some controversy.  Coates repor
t-
ed that, after the bargaining unit members returned to work 
following the strike and lockout, there were complaints that 
Painter was not performing his required work.  Meisner co
n-
firmed that ma
nagement had received complaints from Pain
t-


 
Discussions about this problem were held with the assistance 
of a mediator and a further agreement was 
reached that Painter 
would perform the two aspects of his duties in separate 4
-
hour 

became a subject of dispute.  Coates reported that management 
continued to express concern that Painter was not
 
sufficiently 
productive and that he was spending more than the allotted 4 
hours per day on union business.  Meisner indicated that Pain
t-


sue with 


e-

 
There is one remaining background matter that requires di
s-
cussion.  It will be recalled that mana
gement and labor d
e-
ployed the full panoply of economic weapons in their efforts to 
gain advantage during their labor dispute.  Among the tools 
used by the Union was an investor outreach program entitled, 

ng the 
nature of this program was provided by an official of the inte
r-
national union, Anthony Daley, Ph.D.  Daley is employed as a 
research economist who is assigned to manage large projects 
for the research department of the 
I
nternational union.
 
Daley tes
tified that, in November 2007, the international u
n-
ion directed him to work with Local 313 with the objective of 


of this project,
 
Daley conducted weekly conference calls with 

also included other officials of the international union, a repr
e-
sentative from the Steelworkers, and a liaison from the AFL

CIO who maintained con
tact with the French unions that repr
e-
                                        
                  
 
10
 
This
 



12, 
t
ab 2, p. 16
.
)
 
 DRESSER
-
RAND CO
.
 
257
 
sented company employees at the plant in Le Havre, France.  
These calls were held from November 2007 through April 
2008.  During the conferences, a variety of strategies were di
s-
cussed, including the Capital Strategies
 
Program.  
 
A component of this investor outreach program consisted of 
telephone calls to the investment analysts who evaluated the 
stock of the Employer and other companies in the industry.  

hold executives accountable for their actions.  We felt that Mr. 
Volpe, in his public pronouncements, and the PR department of 
Dresser
-
Rand were making false and misleading material 

that the anal
ysts would use the information provided by the 


19.)  Daley testified that the particular topic of the calls to the 

t the true costs of the strike were

far excee
d-

(Tr. 24.)
 
In his description of these activities, Daley made it clear that 
this was a delicate enterprise.  He noted that the potential pa
r-
tici
pants in these calls to the investment analysts were instruc
t-

asked why this was an important limitation on the nature of the 
contacts with the analysts, Daley explained:
 
 
[O]n many different lev
els





the stock of our companies 


just a lot of good reasons 
no[t] to do that.
 
 
(Tr. 45.)  Among the obvious aspects of the need for care and 
sensitivity regarding statements made to the analysts, Daley 

l-
ways produce the truth, you always give facts and y
ou always 

 
The importance attached to the avoidance of potential pitfalls 
involved in the outreach to the investment community was 
illustrated by the careful way in which the content of the calls 
was prepared.  Daley described the manner in which the info
r-
mation was developed that would be communicated to the an
a-
lysts to make the argument that the Company was downplaying 
the actual costs of the strike.  As he explained,
 
 
I worked very closely with 
the Steelworkers with Patrick 
Young to do what we would call back of the envelope calc
u-
l
a
tions
11
 
about the number of machines that were broken 
down that needed repair, the amount of work that came back 
from rework from replacement workers who were doing a 
p
oor job of executing their tasks.  And we felt that we had 
enough evidence to plausibly suggest that we were making a 
good faith effort to come to a correct statement of the cost of 
the strike.
 
 
(Tr. 34.)  
 
                                        
                  
 
11
 
Later in his testimony, Daley clari
fied that the so
-


(Tr. 36.)  
 
The person who made the actual telephone calls to
 
the i
n-
vestment analysts was Painter.  He had volunteered to unde
r-
take this assignment.
12
  
Reflective of the caution that went into 
the preparation and execution of this strategy, both Daley and 
Coates testified that Painter was given a script to follow in 
th
e-
se contacts.  It is also noteworthy that the Union chose to make 
the communications to the investment community by calling 
the analysts at a time when they would not be expected to be at 
work.  The intent was to leave voice mail messages.  Rather 
than s
ending emails, this method was selected in order to avoid 
the creation of a written record of the contents of the represe
n-
tations.
13
   
 
Painter testified that he made these telephone calls to the i
n-
vestment analysts from the union hall on February 17, 2008,
 
at 
10 a.m.  This was a Saturday morning and, as intended, nobody 
answered the telephone.  As a result, Painter was able to leave 


o-
t

reported losses of $46 million as a result of the strike, the U
n-
ion calculated the losses as amounting to $63 million.
14
  
(Tr. 
310.)  
 

a
nalysts reached the highest levels of management.  Shortly 
thereafter, CEO Volpe visited the Painted Post facility.  During 
                                        
                  
 
12
 
It may well be that Painter volunteered and was selected to make 
the calls because he had previously made contact with the analysts.  In 
Aug
ust 2007, Painter had emailed analysts after listening to one of the 

s-

-
bargaining negotiations.  After he sent his ema
il to the analysts, he 
received a response from one of them, Roger Read.  Interestingly, 
Painter informed Director of Operations Rich by email dated August 

the person who asked Vince [Vo
lpe] about the percentages of the co
n-
tract rejection in the Conference Call 8/8/07.  This is something that we 

i-

i-
cis


 
13
 

a-
tion contained a clear
-
cut example of impeachment.  When asked 
whether th
e Union selected telephonic communication as opposed to 


r-
ence calls that he had provided to counsel for the General 
Counsel.  


a-
ley and [IUE
-
CWA General Counsel Peter] Mitchell urged union lea
d-
ership to make cold calls/e
-
mails (call
s better to forestall lawsuits) 

Even after being confronted with the notes that he had himself pr
o-
duced, Painter refused to retreat from his assertion that the communic
a-
tions were not
 
made by telephone so as to avoid creating a written 
record of their contents.  This episode in the examination of Painter 
demonstrates the caution with which his self
-
serving testimony must be 
viewed.
 
14
 
As counsel for the General Counsel notes in his brie

s-
tified that the purpose of these calls was to provide the analysts with the 

i-

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
258
 
a meeting with union officials including Painter, the subject 
turned to the stock analysts.  Painter testified that he did not 
raise
 
this topic and thought that it had been brought up by 

-
vice president, Mickey Keefer, co
n-
tradicted this testimony.  He reported a definite recollection that 
it was Painter who had raised the topic.  As the discussion pr
o-
gressed, Vo

s-


 
Whatever the differences in recollection about this meeting, 
there is general agreement that dur
ing the discussion about the 
stock analysts, Volpe turned directly to Painter and said, 

402, 889.)  In response to my query, Painter reported that it was 
clear from the context that Volpe me
ant that the analysts were 

to this assertion.  
 
On February 24, 2008, Painter sent an email to Analyst 


 

i-



k-

C Exh. 20.)  
 
Prior to the events that form the heart of this case, Painter 
made one more contact with a financial analyst.  Having 

k-
ing a presentation to Bear Stearns, Painter left a voicemail me
s-
sag
e for one of their analysts.  He testified that he did not recall 

a-

received no response to his voicemail since Bear Stearns c
losed 
its doors on the following day.  Painter confirmed that he made 
no additional contacts with any of the investment analysts prior 
to the events that are about to be described.  This was consistent 

 
term
i-
nated in the spring of 2008 when
 
a proposal from the Union to 

directed him to cease conducting his conference calls. 
 
2. 
The 
e
vents in 
c
ontroversy
 
The parties agree that the matters involved
 
in this lawsuit 
center on the course of their negotiations during April 2009.  
Those collective
-
bargaining sessions were held at the beginning 
of the month, on April 8 and 9, and at the end of the month, on 
April 28 and 29.  On the day before the first of
 
these negoti
a-
tions began, the Union issued an edition of its newsletter.  This 
contained an article authored by Painter under his penname, 

events that were to follow.  
 

rticle expressed two themes that pr
o-
vide insight into his thought processes at this moment in time.
15
  
The overarching concern expressed in his submission was what 
                                        
                  
 
15
 
I mean that one can draw certain inferential conclusions 
from the 

state.  Obviously, judges are not licensed to practice psychiatry, but I 

predictions and his own conduct a 
few weeks later.
 

Frustration

the workplace.  [Emphasis in
 
the original.]  (GC Exh. 21, p. 3.)  
He went on to describe the grievances felt by bargaining unit 
members and posed some rhetorical questions:
 
 
How far away do we believe we are from an impending disa
s-
ter here at Painted Post?  When will an employee feel
 
FRUSTRATED ENOUGH to lash out in Uncontrollable 

e-

n-
ion will make sure the Company recognizes what people in 
Leadership Positions are doing with the 
amount of Abuse of 
Authority we all see.  [Capitalization in the original.]
 
 
(GC Exh. 21, p. 4.)  In the next paragraph, Painter observes, 


ph
a-
sis in the original.]  (GC Exh. 21, p. 4.)  
 
Coming on the eve of the resumption of negotiations with 

management who interpreted it as a warning regarding the po
s-
sibility of a violent outburst
 
at the Painted Post facility.
16
  
HR 
Director McDonnell testified that, while there had not been any 
prior incidents of this type at the plant or any prior warnings 
from Painter, he was directed to undertake an immediate inve
s-
tigation.  It was decided that 

assistance in conducting a series of interviews with employees 
whom Painter believed were at risk for violent incidents, either 
as perpetrators or victims.  
 
Following his instructions, on the morning of April 9, 
McDonnell 
went to the site of the collective
-
bargaining talks to 
find Painter.  Painter was excused from the negotiations in o
r-
der to assist McDonnell.  Painter provided a list of employees 
to be interviewed and the two men conducted a series of 10 to 
15 interviews.
  
Based on the results, they recommended that 

program.  In addition, the Company issued a notice to all e
m-
ployees signed by four management officials.  It stressed the 



reported.  (GC Exh. 22.)  It also invited employees to utilize the 
services of the EAP program.  
 
Despite this somber backdrop, 
u
nion officials were pleased 
with the
 
course of the negotiating sessions on April 8 and 9.  



towards reac

m-
ber of the management negotiating team, also reported that 

ability to reach an agreement at our next negotiations that was 
scheduled for the 28th 

i-

e-

                                        
                  
 
16
 
Witnesses for both sides agreed that everyone had been shaken by 
a fatal shooting incident in the nearby city of Binghamton, New York 
several days earlier.
 
 DRESSER
-
RAND CO
.
 
259
 
neither side had shown much movement in their positions since 
the end of the strike and lockou
t.  (Tr. 774

775.)  
 
The next round of negotiations was scheduled for the end of 
the month of April.  During the intervening weeks between the 
two sets of negotiating sessions, the Company drafted a r
e-

ent 
contained a number of negotiating positions that would prove to 

e-

several factors, including worsening market conditions, the 
ge
neral economic situation, and the outstanding controversy 

engage in union business.
 

o-
posals was one that was intended to address the issue r
egarding 

17
  
Thus, paragraph 6 

of paid time off for union business for the chief stewards and 
the benefit specialist.  This proposal was designed to impact
 
just three bargaining unit members, Chief Stewards Scouten 
and Painter, and Benefit Specialist Brian McNally.  Surprisin
g-

n-

as impla
usible since the revision was clearly targeted as a r
e-
sponse to what management viewed as misconduct by Painter.  
Furthermore, if implemented, the proposal would constitute a 

conditions of emp
loyment.  Given the actions Painter took in 
the hours immediately following the next negotiating session, I 
conclude that his attempt to characterize his emotional state as 
placid in his testimony is not credible, especially in light of his 
prior sense of 
frustration that was so clearly articulated in his 
article for the newsletter.
 
Turning now to the actual bargaining session of April 28, it 


0
-
degree 

142.)  Beyond this, the management team began the discussion 
with another announcement that also reflected its concern r
e-

r-
t

may need to explore possibly laying off a few people, 20ish 

the Union as follows:
 
 
We had, you know, kind of laid out what department
s we 
thought would be affected by either a layoff or a shared work 

of specifics at that point.
 
 
(Tr. 777.)  
 
Coates confirmed that management raised the specter of pr
o-
spective layoffs or a redu
ction in the work week affecting the 
                                        
                  
 
17
 
It is apparent that this was a response to a discussion between 
Meisner and Pai
nter that took place shortly before the proposal was 
drafted.  In that conversation, Painter had conceded that he was not 
adhering to the mediated agreement regarding his use of worktime to 
engage in union business.  Indeed, Meisner reported that Painter w
ent 
so far as to deny the existence of that agreement.
 
Parts Focus Factory portion of the Painted Post operation.  He 
indicated that the parties discussed the possibility of a 32
-
hour 
work schedule and the manner in which this could be impl
e-
mented.  The Union also requested
 
a list of the departments that 
would be affected.
 
Painter also described the discussion regarding the future 


m-
mittee was advised t
hat a 32
-
hour workweek was being co
n-
templated for certain departments.  Management was currently 
unable to provide a list of the departments that would be affec
t-
ed.  Painter conceded that they were told that this proposal for a 
32
-
hour workweek was not goi
ng to be effectuated for a couple 
of months.
 
The negotiating session terminated sometime between 7 to 8 

day was documented in a memorandum it issued to the bargai
n-
ing unit members that evening.  


revised proposal.  (GC Exh. 3.)  It added that management had 


o interest in 

 
In his testimony, Painter recounted what occurred after the 
negotiating session ended.  As he explained it,
 
 
After the meeting, I was frustrated by the proceedings that 
day.  I returned home.  I was conce
rned that there was going 
to be an upris[ing] from the employees themselves having the 
knowledge that we had thought we were close to an agre
e-
ment and we actually had taken a step backwards with the r
e-
vised proposal and I decided to employ the strategy of 
calling 
the Stock Analysts.
 
 
(Tr. 322.)  In an effort to explain his purpose in making such 
calls, Painter elaborated:
 
 
[W]ell, it would give the Analysts a


of negotiations and it would put pressure on the Company to 
negotiate, to r
each 
 
an 
 
agreement 
 
because 
 
I 
 
knew 
 
that there 
was going to be another [earnings] conference call.  As I r
e-
call, it was scheduled for the 30th of April.
 
 
(Tr. 324.)  
 
Significantly, Painter testified that he chose not to discuss 
this plan with any of th

the telephone calls that evening from his home.  Before doing 

sure that the exact same message was given to all the financial 

He also reported that he made the calls 
that evening after normal work hours so that he would not have 
to speak with any of the analysts but would be able to co
m-
municate solely through the use of voicemail.  
 
Having made the unilateral decision to contact 
the inves
t-

a-
tions, Painter used his script to leave the same message on the 
voicemail of each analyst.  Because that voicemail was pr
e-
served by one of the analysts and later provided to the Emplo
y-
er,
 

s-
sage.  As stipulated by the parties, that message was as follows:
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
260
 
This is a representative of union employees at the Dresser
-
Rand Company.
 
 
Negotiations between Dresser
-
Rand and Local 313 at 
Painted 
Post operations took a turn for the worst April 28th.
 
 
The workload and backlog at Painted Post has fallen off dr
a-
matically, and the Company has proposed a possible 32
-
hour 
work week.
 
 
Negotiations are forthcoming at the Dresser
-
Rand Wellsville 
ope

agreement will be reached by August 15, 2009.
 
 

 
 
Mr. Volpe stated in his year
-
end conference call that e
m-
ployment levels would be maintained.
 
 
(GC E
xh. 8(a).)
18
 
The parties were scheduled to resume negotiations at a local 

i-
ating team gathered at the hotel but the session was delayed by 
management for a period of several hours.  During that de
lay 

o-
posal among themselves.  Nevertheless, Painter failed to report 
his actions the previous evening.  I found this to be both pu
z-
zling and troubling.  In order to gain a better understanding, I 
as
ked Painter why he chose not to inform his colleagues about 
his contact with the investment analysts.  The best he could 




ou
treach to the investment analysts could not have been a topic 
of discussion for the simple reason that, with the exception of 

that it had occurred.  Given this response to my inquiry, I then 
asked P
ainter whether he did not think it important for his fe
l-
low committee members to know about his contact with the 


 
As may be antic

negotiating session was caused by consternation due to reports 

 
mails.  Derr
i-

April 29 was going to
 
be a busy and important day for the 

earnings report for the first quarter of 2009 and an accompan
y-
ing press release.  This was going to be followed on the next 
day with a conference call for invest
ors and the public.  Instead, 
the first thing that actually happened on April 29 was that he 
received four reports from investment analysts regarding Pain
t-

described himself as a union representa
tive and had reported on 
the status of labor negotiations in the New York State facilities 
and on the level of work at the plants.  On hearing the nature of 



(Tr. 634.)  However, Derrico explained that he was unable to 
                                        
                  
 
18
 

 
mail.  A 
recording of that voicemail is preserved in the record as GC Exh. 8.
 
respond to the information provided to him by the individual 
analysts due to the securities rules prohibiting the provision of 
information to selected individuals rath
er than the general pu
b-
lic.  
 

to the highest levels of management.  In addition, he succeeded 
in having one of the investment analysts make a copy of the 
voicemail and transmit it to the Company
.  Once the stock ma
r-
ket opened, management observed what Derrico characterized 

634.)  Specifically, Dresser
-

i-

for the 32 

Index (OSX).  Derrico explained that this was noteworthy b
e-


d-
ed that 
the drop in stock value was attributable to the statements 
contained in the voicemail to the analysts, particularly the re
p-


19
  
(Tr. 636.)  This assertion constituted a direct 
and powe

n-

strong backlog [of work] and that was going to, you know, 

 
In light of the situation on Wall S
treet, management decided 
to seek permission from the New York Stock Exchange to issue 
a press release to rebut the perceived misrepresentations.  The 
Exchange granted authorization for this action and the press 
release was issued at 10:44 a.m.  As of 1 p.

stock was down 7 percent in value since the opening of the 
market.  In contrast, comparable stocks were flat or slightly 
higher than at the beginning of the day.  In addition, the volume 
of activity in the stock was highly unusual.  Derri
co testified 

shares was less than a million.  On this date, there were 4.5 
million shares traded.  This constituted the third highest volume 

aded ent
i-
ty.
20
 
In light of this situation, management again contacted the 
Exchange at 1 p.m.  During this conference, it was decided to 

for the Company to issue its earnings report and investors 
had 
been given a chance to digest its contents.  That report was 
issued at 2:38 p.m. and trading was resumed at 2:45 or 2:50 
p.m.  After that, the stock regained most of its value, ending the 
trading day with a loss of 1.32 percent.
21
  
Derrico opined that 
t

the content of the voice
 
mails delivered to the investment an
a-
                                        
                  
 
19
 

at 
Derrico cited in this connection was the assertion regarding the negoti
a-
tions at Wellsville.
 
20
 
The only two dates that had seen higher volumes were the day of 
the initial public offering and another day on which the Company had 
offered a new issue of st
ock.   
 
21
 
A chart that documents the trading history of the stock throughout 
April 29 is in the record as R. Exh. 5(a).  It shows a dramatic decline in 
value in the middle of the day, especially when compared to both the 
OSX and Dow Jones (DJI) indices.  
 
 DRESSER
-
RAND CO
.
 
261
 

in the marketplace that would cause our stock to react the way 
it rea
cted from the opening bell, until we communicated more 

 

kept waiting throughout this hectic morning while management 
attempted to address the crisis on Wall Street.
  
Meisner testified 


analysts had been called and left messages about workload at 

 
(Tr. 779.)  This 



decided to use a ploy to see if committee members would a
dmit 
to being the source of the voice
 
mails to the analysts.
 
At approximately noon, the management negotiators finally 
met with their union counterparts.  As the meeting began, the 

ploy.
22
  
As Co
ates and Painter described, DiLorenzo began the 


that someone had contacted the investment analysts.  None of 
the union officials p

attempt to elicit information regarding the contacts with the 
analysts.  Finally, DiLorenzo posed a significant question to the 

s-

 
478.)  That question, addressed sp
e-



checked his notes and replied that the 

n-

 

to learn about the contacts with the analysts, the management 
team entered into brief negotiations.  However, afte
r a short 
period, Director of Human Resources Wallace joined the mee
t-
ing in order to read a prepared statement.  The statement began 
by reporting the communications from investment analysts 
indicating that a union representative had informed them, 

ther things, that Dresser
-

e-



The Company advised th
at it would be conducting an investig
a-
tion and formulating a response.  With this, the negotiation 
session ended at approximately 12:30 p.m.
 
After the session, the management team retired to their ca
u-
cus room.  Once there, they were played the recording of
 
the 
voice
 
mail that had been provided to the Company by one of 


who made at least one of the actual telephone calls, the mana
g-
ers add

                                        
                  
 
22
 

from the group and the room to see if anybody was going to own up to 

 




testified that, in order to determine the extent of involvement in 
the ca
lls by union officials, it was decided:
 
 
to do the investigation simultaneously using multiple inte
r-
viewers and note takers.  So that we could segregate individ
u-

these

around this issue and not actu
ally have them be able to 
go straighten out their story with another person who was ge
t-
ting investigated.
 
 
(Tr. 784.)   
 

contact with the analysts, Painter maintained his silence.  At 
trial, counsel
 
for the Employer probed Painter as to this.  He 
noted that Painter had testified that he believed that his actions 
had not involved any misconduct and Painter confirmed that 
this was his state of mind.  Counsel observed that he had poin
t-
edly raised the is

then asked Painter why he did not discuss his involvement with 
his teammates after the session concluded.  In other words, 
given his belief that he had not done anything wrong, why did 
he not advise the team of
 
his actions in advance of the Comp
a-



anyone about his involvem
ent with the calls to the analysts at 


 
On April 30, the Company conducted its investigation in the 
manner that had been formulated the previous aftern
oon.  Ma
n-
agement assigned a number of its officials to undertake simu
l-
taneous investigatory interviews with officers of the Union.  
Arrangements were made for each interviewer to be accomp
a-
nied by a separate note taker.  In addition, union stewards were 
de
signated to participate in each interview as the representative 
of the interviewee.  Each interviewer was instructed to use the 
same script of questions.  Copies of that 12
-
page script were 

32
.   
 
The interview script contains questions directed toward a 
number of topics.  It begins by advising the interviewee that the 

d-
ing the recent disclosures to securities analysts of misleading 
in
formation relating to the Company made by a person who 

p. 1.)  
 


representati

whether he wishes to use the services of that representative or 
waive representation.  Interestingly, the script contains a pare
n-
thetical aside containing advice for the interviewers in the event 
that an i

other people being interviewed (or serving as a union rep in 

m-
stance, the script instructs the interviewer to tell the subject that 


 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
262
 
the subject wishes to use the services of the union represent
a-
tive that has been provided or wishes to waive representation.
 
After these preliminaries, the interview script poses a series 
of questions
 
to determine whether the subject is a union officer 
and to define the duties and authority of any such officers wit
h-
in the Union.  The next set of questions is designed to elicit an 

t-
ing sessi
ons on April 28 and 29.  This was followed by que
s-
tions regarding internal Union discussions concerning those 


(GC Exh. 32, p. 6.)  F
inally, an extensive set of questions was 
posed regarding the calls that had been made to the analysts, 
including questions about the content of the calls and inquiries 

statements that had been
 
made in those calls.  
 
Having completed these extensive preparations, management 
summoned the interviewees and the designated union repr
e-

early afternoon of April 30.  Coates testified that he 
was among 
those directed to report to this location.  When he arrived, he 
observed a group of other union officials, including the me
m-
bers of the negotiating committee and a number of shop ste
w-
ards.  Coates reported that he made the following statement to 
the assembled union members:
 
 
[I]f this is an investigation about the, what had happened ye
s-
terday at the, on April 29th, at the negotiation session, I said 

 
 
(Tr. 153.)
23
  
 
In stark contrast to C

the likely subject of the upcoming investigatory interviews, 
Painter contended that he was unable to anticipate the reason 
for the investigation by management.  Painter testified that he 
was notified to report to th
e lobby where he observed a gathe
r-
ing of union officials.  He described his purported reaction as, 

strains credulity given that Painter was the one person most 
likely to comprehend the reason 
for the investigation since he 
had been the only individual involved in the contacts with the 
investment analysts.  
 

s-
tic.  Thus, he reported that on his arrival in the lobby, he heard 
Coates tell the

by Mr. Wallace earlier connected with the contact with the 
Stock Analyst, that we were to refer all questions to our Labor 

that the purpose of t
he interviews appeared to be an investig
a-
tion of the contacts with the analysts, Painter continued to a
s-
sert that he remained ignorant of what was about to occur.  He 
reported that he entered an interview room and saw Meisner 
and another management officia
l, Bill Vanderhoof present in 
the room.  Also present was Shop Steward Paul Seager.  Painter 
                                        
                  
 
23
 
Paradoxically, Coates testified that he failed to follow his own a
d-
vice.  Ins
tead, he chose to answer the interview questions because he 
knew he had nothing to hide.
 


 

y is cr
u-
cial to the resolution of many of the issues involved in this case.  
It is impossible to ignore the impact of his testimony regarding 
his state of mind as his investigatory interview began.  He had 
been present on the previous day when Wallace had 
read his 
written warning advising the Union that management would be 
investigating the calls to stock analysts.  He was the only union 
official who knew the identity of the caller.  Beyond this, he 
had just heard his union president counsel that, in the ev
ent the 
questions related to the topic raised by Wallace, he should refer 
all responses to their attorney.  Yet, Painter would have one 
believe that he remained blissfully ignorant as to the reason he 
was being called in for an interview, even going so far
 
as to 
claim that he believed that he was being summoned to serve as 

e-
ment may have been accusing Seager of committing.  None of 

reliabil
ity of any of his remaining accounts concerning the 
events of this case.
 
As planned, management conducted a series of simultaneous 
investigative interviews using the list of prepared questions.  
Among those subject to the interviews were three union off
i-
ci
als who testified about them:  Coates, Painter, and Union 
Vice President Schoonover.
24
  
Management participants also 
presented testimony about the content of these interviews. 
 
Coates testified that his interview was conducted by 
McDonnell and that Julie Wi
lliams was present as the note 
taker.  Also present was Jack Scranton, a shop steward.  Al
t-
hough Coates had not selected Scranton to serve as his repr
e-
sentative, he reported that he did not make any objection when 
McDonnell told him that Scranton was prese
nt in that capacity.  
Notes of this interview show that Coates answered all of the 
questions, including those directed toward internal union pr
o-
cedures and discussions, as well as, those addressing the co
n-
tact with the investment analysts.  
 
Painter was in
terviewed at the same time as Coates.  As pr
e-
viously indicated, the interviewer was Meisner and the note 
taker was Vanderhoof.  Shop Steward Seager had been selected 

the interview, Painter as



i-

e-
sentative and I requested that 
Steve Coates accompany me to 



in another room being interviewed at t



(GC Exh. 33, p. 1.)  According to the notes, Painter then says, 
                                        
                  
 
24
 

Coates, Painter, Schoonover, Chris Austin, Brian Scouten, George 
McNally, Gary Warner, and Jeff Ingersoll
.  See GC Exhs. 32 through 
42.  
 
 DRESSER
-
RAND CO
.
 
263
 

xh. 33, p. 1.)  
The discussion ends with Meisner asking if Painter wanted 


25
  
(GC Exh. 33, p. 1.)  In his testimony, Painter co
n-
firmed that he did not request anybody apart from Coates.
26
 
 
 
Once this issue of representation had been resolved, Meisner 
proceeded to ask Painter the questions listed on the script and 
Painter responded to them.  In reply to a direct question regar
d-
ing his knowledge of the disclosure of information to a secur
i-
tie
s analyst on April 28, Painter reported that he was not aware 
of this and that his first knowledge regarding it came from 


shocking.


 
In his trial testimony, Painter readily conceded that he had 
not been truthful in his responses to the interview questions.  
He explained that
 
he prevaricated because he was afraid of 

29th that the Company was going to follow up, do an investig
a-
tion, have a lawsuit basically involved with it, and that whoever 
was responsible would be te

 
The remaining union official who testified regarding his i
n-
terview was Schoonover.  After being summoned to the lobby, 
he joined his colleagues in discussing the reason for their pre
s-


n-
tact with the securities analysts.  (Tr. 591.)  He noted that 

lawyer.  On entering the interview room, Schoonover was met 
by the interviewer, Susan Blajewski, and note taker, Jim 
McP
hail.  The remaining person in the room was Tim Reed, a 
recently elected shop steward.  
 


w-

As a result, he 

[Coates] or the chief plant steward [Painter], or somebody that I 

Blajewski left the room and returned a bit late
r.  She told 


waive representation or continue the interview with Reed as 
representative.  He agreed to continue with Reed.  
 
The note

n-

w-
                                        
                  
 
25
 
During cross
-
examination, Painter confirmed that he did make the 

 
26
 

i-
mony, he asserted that he sought
 
to have Coates replace Seager b
e-

the situation that we were going to talk about, concerning the cold calls 

well awa


regarding his activities.  When confronted with this fact on cross
-
examination, he merely reported that he meant that Coates 
knew about 
the calls that had been made in the previous year under specific autho
r-
ization of the Union.  This explanation was unpersuasive.  
 

the interview room, Blajewski returned and told Schoonover, 

nter were unavailable and Tim Reed is a
s-

 
On cross
-
examination, counsel for the Employer tied up a 
loose end presented by these two versions of what transpired 

esentation.  
Thus, Schoonover confirmed that Blajewski specifically denied 
his requests for Coates and Painter.  He also reported that, 


27
  
(Tr. 586.)  
 
Although 
they were not called to testify, evidence of record 
indicates that two other interviewees requested the presence of 
a different representative from the one designated to attend 
their investigatory interviews.  Thus, the interview notes from 

meeting show that he requested that Coates 

e-
ve


(GC Exh. 35, p. 2.)  Interview notes also indicate that Brian 
Scouten requested that Pa
inter serve as his representative.  The 
notes do not contain the response from the interviewer, but it is 
clear that the request was not granted.  
(
See GC Exh. 39, p. 1.
)
 
At the conclusion of this round of interviews, Meisner met 
with McDonnell to discuss 
what action to take next.  As 
McDonnell explained:
 
 
[A]t that time we knew it was Glenn [Painter].
28
  
At least 
Glenn as a person that made the calls to the analysts.  We 
[we]re still doing the investigation to see if there were others.  
And I felt that it w
as important, since my relationship with 
Glenn, to give him an opportunity to tell the truth.
 
 
(Tr. 685.)  It was decided that they would conduct a second 
interview with Painter.  Upon entering the interview room, they 
told Vanderhoof to leave.  By the 
same token, Painter instruc
t-
ed Seager to leave the room.
29
 
As the second interview began, McDonnell told Painter that 


testified that,
 


kind of hung his head 
                                        
                  
 
27
 
At another point in his testimony, Schoonover again confirmed 
that he did not request anyone other than Coates o
r Painter by name.  
This is interesting since he also testified that, in the past when he had 
been the subject of investigatory interviews, he had been represented by 
other union officials, specifically Micky Keefer and Floyd Hilfinger.  
He did not explain
 
why he refrained from requesting them or anyone 
else on this occasion.
 
28
 
It will be recalled that management possessed a recording of 

 
mail to one of the analysts.  As a result, there was no 
doubt whatsoever that Painter had made this phone
 
call, nor was there 
any doubt as to the contents of the call.
 
29
 
It is relatively easy to understand that Painter would wish to avoid 
the embarrassment and humiliation involved in having Seager hear 
what was about to transpire.  Despite the obvious reason 

decision to dismiss Seager, he felt it necessary to offer a different r
a-
tionale in his testimony.  Thus, he claimed that he told Seager to leave 
because he feared that Seager would learn that he was about to be fired 
and that he would alert t


moment for Painter, this strikes me as a highly unlikely explanation.  
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
264
 


clar
i
ty.]  McDonnell told him that he could not make any pro
m-
ises.  Painter admi


(Tr. 803.)  He also informed the two interviewers that he had 


803.)
 
There was some dispute among the three interview partic
i-

his actions.  Meisner and McDonnell were both clear and co
n-
sistent in reporting that Painter had told them that his calls to 
the an
alysts were a product of his frustration with the negoti
a-
tions that had occurred on April 28.  They both testified that he 
did not make any mention of any concern regarding workplace 
violence.  On the other hand, in his testimony, Painter conten
d-
ed that he
 


30
  
(Tr. 355.)  Indeed, under 
cross
-
examination, he continued to assert that his primary re
a-
son for making the telephone calls was to prevent workplace 
violence by pressur
ing management to agree to a new colle
c-
tive
-
bargaining agreement.  
 
In resolving this conflict, I credit the testimony of Meisner 
and McDonnell.  In particular, their testimony is echoed in 

after 
the event, on May 21.  In that account, Painter reports that 

a-

think about the consequences of my actions + that I was pretty 
confide


efforts to advance his interests in this lawsuit, the first portion 

a signific
ant fact



 

informed him that he was being suspended pending investig
a-
tion.  He was then escorted to retrieve some of his belong
ings 
and depart the facility.  
 
On May 2, Painter wrote an email to his fellow union off
i-
cials that sheds considerable light on his state of mind both on 
that day and at the time he contacted the stock analysts.  In this 
letter, he stated:
 
 
I apologize to 
you all for my selfish actions . . . I know that 
this caught you off guard . . . I acted out of frustration after 

t-
ed with you before I acted out.  [Punctuation in the original.]
 
 
(R. Exh. 2, p. 183.
)  After describing what he had told the an
a-
lysts in his phone calls, Painter went on to offer this explan
a-

looked at the analysts list on that site and started calling . . . . I 
                                        
                  
 
30
 
At another point in his trial testimony, Painter was again aske
d if 
he mentioned fear of violence as a rationale for making the calls.  He 

whether I did or not at that


reinforces my conclusion that McDonne

the meeting are entitled to greater credence.  
 

 
Exh. 2, p. 183.)  [Punctuation in the original.]  
Using language similar to that in his affidavit given shortly 


31
  
(R. Exh. 2, p. 183.)  [Punctuation in the orig
i-
nal.]
 
McDonnell testified that, after the investigatory interviews, 

Director of Operations Rich was the ultimate decisionmaker, 

n-
clusion.  McDonnel
l testified that Painter was terminated for 

When pressed for a further explanation on cross
-
examination, 
he stated that the specific violation of the code of conduct that 



 
On May 6, McDonnell sent Painter a very brief termination 


-
of
-

At the 
same time, Rich addressed a memorandum to all e
m-

communicate the facts, defuse rumors and insure all emplo
y-

memo, Rich asserted that Pai

a-

Exh. 27, p. 1.)  He went on to warn that:
 
 
All communications to Wall Street analysts about the state of 
the company are subject to Securities and Exchange and other 
federal laws.  Anyone calling our analysts and giving info
r-
mation to them about the state of the Company can potentially 
create a very serious situation for our clients and investors, 
because they may make investment decisions and/or purcha
s-
ing decisions b
ased on this information.  If false statements 
create mistrust by our customers, we all stand the risk of ha
v-
ing less of their work to do here.
 
 
(GC Exh. 27, pp. 1

2.)  
 
Also on this day, the Union filed the original charge in this 
matter, alleging that Pa

Ultimately, this charge and subsequent charges formed the 

t-
ed complaint on July 19, 2010.  In the meantime, the Union and 
                                        
                  
 
31
 
Counsel for the Employer asked Painter why he wrote this apol
o-

make the decision to make the calls to the st
ock analysts, because I 
normally would have discussed it with them prior to, but I was really 
concerned that once the knowledge of what the revised proposal was 
out on the floor, that employees were going to react to it and felt that 
the message needed to 


little sense.  It is entirely unclear how a brief delay in making calls to 
investment analysts in order to seek authorization from 
the Union 
would have jeopardized efforts to defuse potential workplace violence 

r-
ship did not harbor any great concern about defusing any potential 

ls on April 29.  It will be 

a strongly worded memo to bargaining unit members accusing the 

reaching an agreeme

 
 DRESSER
-
RAND CO
.
 
265
 
the Company were able to reach ag
reement on a new colle
c-
tive
-
bargaining agreement that was ratified on November 6, 
2009.  Lastly, the parties agree that since his suspension on 
April 30, 2009, Painter has not been employed by the Comp
a-
ny.
 
III
.
 
LEGAL ANALYSIS
 
In the amended consolidated co
mplaint, the Regional Dire
c-
tor alleges that a variety of decisions and actions taken by the 
Company violated the Act.  Central to the resolution of these 

with investment analysts constituted pr
otected concerted activ
i-
ty within the meaning of the Act.  Because this is a key analytic 
factor, I will address it first.  Thereafter, I will evaluate each of 
the specific alleged unfair labor practices in sequence.
 
A. Did Painter Engage in Protected Conc
erted Activity?
 

the investment analysts, the essential starting point must be the 
language of the Act itself.  Section 7 provides that:
 
 
Employees shall have the right to self
-
organization, to fo
rm, 
join, or assist labor organizations, to bargain collectively 
through representatives of their own choosing, and to engage 
in other concerted activities for the purpose of collective ba
r-
gaining or other mutual aid or protection.
 
 
These rights are enforc
ed through the provisions of Section 8, 
which prohibits coercion, restraint, or interference with the 
exercise of these rights or discrimination against employees 
because of their participation in these protected activities.  
 
Under the guidance of the 
Supreme Court, the Board has e
s-

order to determine the parameters of the statutory protections.  
Thus, in 
NLRB v. Washington Aluminum Co., 
370 U.S. 9, 17 

loyer is [not] at liberty 
to punish a man by discharging him for engaging in concerted 
activities which 
§

i-
cates, the Board will intervene to remedy unfair labor practices 
committed against employees who engage in conduct that is 
both concerted in nature and protected by the statute.  
 

telephone mess
ages to the investment analysts on April 28 were 
neither concerted nor protected within the meaning of Section 
7.  I will address each prong of the analytical standard in turn.
 
That the precise delineation of the nature of concerted activ
i-
ty within the mea
ning of Section 7 may be complex is well
 
illustrated by the lengthy citation required to recount the proc
e-

Meyers 
Industries (Meyers I), 
268 NLRB 493 (1984), remanded sub 
nom. 
Prill v. NLRB, 
755 F.2d 
941 (D.C. Cir. 1985), cert. denied 
474 U.S. 971 (1985), and 
Meyers Industries (Meyers II), 
281 
NLRB 882 (1986), affd. sub nom. 
Prill v. NLRB, 
835 F.2d 1481 
(D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988).  In 
Meyers 
I, 
the Board cautioned that a pragma
tic approach is required in 

.
 
.
 


n-
gaged in with or on the authority of other
 
employees, and not 

at 497.  The Board refined this a bit in 
Meyers II, 
observing that 


ng of Se
c-

 
It is uncontroverted that Painter acted entirely alone.  He ne
i-
ther informed his coworkers of his plans, nor did he seek their 
authorization.  Indeed, even after the Company announced its 
investigation, he chose to rem
ain silent rather than informing 
his colleagues of his prior activities.  It is clear, however, that 
the unilateral nature of his actions does not automatically di
s-
qualify them from classification as concerted activity.  As Ju
s-
tice Brennan explained on beh
alf of the Court:
 
 
[I]t is evident that, in enacting 
§
7 of the NLRA, Congress 
sought generally to equalize the bargaining power of the e
m-
ployee with that of his employer by allowing employees to 
band together in confronting an employer regarding the terms 
and conditions of their employment.  There is no indication 
that Congress intended to limit this protection to situations in 

y-
ees combine with one another in any particular way.  Nor, 
more specifical
ly, does it appear that Congress intended to 
have this general protection withdrawn in situations in which 
a single employee, acting alone, participates in an integral a
s-
pect of a collective process.
 
 
NLRB v. City Disposal Systems, Inc.,
 
465 U.S. 822, 835 
(1984).  
 
As is consistent with this analysis, the Board declines to r
e-
quire any proof of authorization in order to establish that a sol
i-
tary individual engaged in concerted activity.  As the Board 
explained in a case where the trial judge had ruled otherw
ise:
 
 

decision can be interpreted as requiring express authorization 
of [the employee] in order to find that he was engaged in co
n-
certed activity on the authority of other employees.  We will 
f
ind that an individual is acting on the authority of other e
m-
ployees where the evidence supports a finding that the co
n-
cerns expressed by the individual employee are a logical ou
t-
growth of the concerns expressed by the group.  [Citations 
omitted.]
 
 

s, 
301 NLRB 182 at fn. 4 (1991).
32
 

and purposes is required in order to determine whether his calls 
to analysts constituted concerted activity.  As is so often true in 
labor law and life, a rea

process reveals mixed motivations.  I agree with the Emplo
y-

f-

eliminate his pay for time sp
ent on union business.  This was a 

i-
ness with what it perceived as his misbehavior.  If adopted, it 
                                        
                  
 
32
 

m-
ployee be appointed by his fellow employees in order to represent their 

action was concerted, the
refore, is whether the employee acted with the 

omitted.]  
NLRB v. Main Street Terrace Care Center, 
218 F.3d 531, 
539 (6th Cir. 2000). 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
266
 
would have resulted in a drastic and deleterious impact on the 
terms and conditions of his indivi
dual employment situation.  
The timing of his calls to the analysts on the heels of the iss
u-
ance of this proposal is too patent to be ignored.  See 
NLRB v. 
Rubin,
 
424 F.2d 748, 750 (2d Cir. 1970) (timing of mass layoff 
closely following initiation of organ

n-



working conditions.
 
In my view, however, this
 

does not go far enough.  There was more to it than that.  In the 

union business also and equally affected Scouten and McNally.  
Furthermore, it is entirely log
ical to infer that the loss of paid 
time on the part of its officers while they conducted union bus
i-
ness posed a detriment to the functioning of the Union as a 
whole.  I readily conclude that these factors also played a part 

 
such considerations go to the 
heart of concerted activity.  For example, when workers go out 
on an economic strike, it is natural to believe that each striker is 
primarily focused on the effort to improve his or her own ec
o-
nomic situation while, at the sa
me time, recognizing that the 
outcome of the strike will powerfully affect the economic situ
a-
tions of his or her coworkers as well.  
 
Using the gender
-
specific language fashionable during the 

notic

shop make common cause with a fellow workman over his 


the only one o
f them who has any immediate stake in the ou
t-


NLRB v. Peter Cailler 
Kohler Swiss Chocolate Co., 
130 F.2d 503, 505 (2d Cir. 1942).  
 
While I agree that 

and frustration with the proposal to eliminate paid time for 
union business conducted by him, he also acted out of similar 
concerns regarding the proposed elimination of this practice for 
his two colleagues and the ef

overall ability to function.  Furthermore, while I am highly 

of a desire to avert impending workplace violence by emplo
y-
ees, I do credit his contention th
at he was motivated, in part, by 
a general desire to pressure the Company into reaching an 
agreement with the Union.  In his newsletter article written 


ong the employees was 


the negotiating team, his focus on the importance of obtaining a 
new collective
-
bargaining agreement is 
natural.  
 
With these considerations in mind, I conclude that, as is 

a-
tions were a mixture of highly individual grievances and ge
n-
eral and collective concerns about the terms and conditions of 
employm
ent for his fellow union officers and the entire ba
r-

t-
ment analysts were designed to apply pressure to the Employer 
in order to ameliorate his own terms and conditions of e
m-
ployment and the terms 
and conditions of employment of his 
coworkers, they contained sufficient lineage to group action in 
order to have constituted concerted activity within the 
Meyers 
II
 
framework.    
 
The more difficult question presented in this case is whether 

certed activity was conducted in such a manner as 

concerted activity involved communication to persons outside 
the employment relationship.  The Supreme Court has held that 
such efforts to s
ecure the aid of outside sources capable of a
p-
plying pressure on the employer may typically fall within the 

Eastex, Inc. v. 
NLRB, 
437 U.S. 556, 565 (1978), the Court approved the 

 

Section 7 was broad enough to protect employees when they 

outside the immediate employee
-

 
While the Court has authorized outreach to third pa
rties, it 
has also held that there are limits on the protection afforded to 
such communications based on their content, timing, and mot
i-
vation.  For example, in 
NLRB v. Electrical Workers Local 
1229 (Jefferson Standard), 
346 U.S. 464 (1953), employees o
f 
a
 
broadcasting company were in the midst of a labor dispute 


union members picketed and distributed leaflets to the public.  
346 U
.S. 
at 
477.  The leaflets contained what the Court chara
c-



reduce its
 

 

7, the Court articulated its policy determination in this area of 
labor law.  Noting that Section 10(c) of the Act specifically 
grants employers the right to disch


cause for discharge of an employee than disloyalty to his e
m-

whole, the Court held that the enactment of S
ection 7 was not 

m-

 

language and goals, the Board has enumerated a number of 
behaviors that, while co
ncerted, fail to gain the protection of 
Section 7.  Relatively recently, in 
Valley Hospital Medical Ce
n-
ter, 
351 NLRB 1250 (2007), enf. sub. nom. 
Service Employee 
Local 1107, 
358 Fed. Appx. 783 (9th Cir. 2009), it provided a 
comprehensive list of these type
s of unprotected activity.  B
e-

s-
sion bears citation at some length:
 
 

a-
bor dispute or terms and conditions of employment does not 
end the
 
inquiry.  Otherwise
-
protected communications with 
third parties may be so disloyal, reckless, or maliciously u
n-

 
 
 DRESSER
-
RAND CO
.
 
267
 
Statements have been found to be unprotected as disloyal 
where they are made at a critical time in the in
itiation of the 


and its business policies, in a manner reasonably calculated to 

 
The 
Board is careful, however, to distinguish between disparag
e-



must e
vidence a malicious motive.
 
 
Statements are also unprotected if they are maliciously untrue, 
i.e., if they are made with knowledge of their falsity or with 
reckless disregard for their truth or falsity.  The mere fact that 
statements are false, misleading,
 
or inaccurate is insufficient 
to demonstrate that they are maliciously untrue.  Where an 
employee relays in good faith what he or she has been told by 
another employee, reasonably believing the report to be true, 
the fact that the report may have been ina
ccurate does not r
e-
move the relayed remark from the protection of the Act.  In 
addition, in the context of an identified, emotional labor di
s-

reflect bias does not render such statements unprote
cted.  [C
i-
tations and internal punctuation omitted.]
 
 
351 NLRB at 1252

1253.  Virtually every aspect of this form
u-

given careful thought to the proper assessment and balancing of 
interests re
quired by the quoted language.
 
Before reaching conclusions as to the ultimate issues, it is 

and as a whole.  Fortunately, there is no dispute among the 
parties regarding what he actually said.  I
ndeed, there cannot be 

exactly as they were spoken.
 
Painter began his communication with each analyst by ide
n-

n-
ion employees at th
e Dresser
-

I find this introduction to be troubling on several levels.  In the 

earlier outreach to the analysts.  It is clear that he made no pr
e-
vious effor
t to camouflage his identity since he engaged in 
email communication with Analyst Read and discussed his 
contacts with both his union colleagues and top members of 
management.  
 

the calls, coupl
ed with his failure to report his authorship of the 
calls to his colleagues and his dishonest denial of such autho
r-
ship when questioned by management all point to a certain state 
of mind.  It is common human understanding to recognize that 
an identified sp
eaker is placing his credibility and reputation on 
the line when making assertions.  A caller who hides behind the 
cloak of anonymity is psychologically freed from the need to 

unprecedented
 
decision to proceed anonymously suggests a 
greater willingness to make statements that were malicious or 
reckless.
 

identity, it poses two additional problems.  By claiming to be a 


impression that his contact with the investment analysts was 
authorized by the Union.  The strength of this impression was 
increased by the fact that Painter had made prior authorized 
contacts with the same analy
sts.  While those analysts may not 
have known the identity of the current anonymous caller, they 
knew that Local 313 had engaged in such outreach in the past.  

m-
pression that the Union was behind
 
the contacts and endorsed 
the statements and assertions being made in those contacts.  Of 
course, such an impression was entirely false, a fact well 
known to Painter, but unknown to his listeners.
 
Finally, there is an even more troubling aspect to the mi
s-
leading manner in which Painter chose to identify the caller.  
He told the analysts that the speaker was a representative of 

-

8(a).)  Given that his target audience was intimately familiar 
with the Co

a variety of labor organizations, this choice of language was 
highly misleading.  By not referencing Local 313 or at least the 
Painted Post facility, Painter was leaving the false impression 
that the call
er represented employees beyond those at Painted 
Post.  This impression was soon strongly reinforced when 
Painter made his series of assertions about all three plants in 
New York State.  By claiming that he was a representative of 
union employees in genera
l, he left the distinct sense that his 
statements about Olean and Wellsville were those of a repr
e-
sentative of the employees at the two other plants.  It also fo
l-
lows that the listeners would be likely to conclude that a spea
k-
er who represented those emplo
yees would be a knowledgeable 

s-
ville.
 

n-
tifying remark provides a probative insight into his state of 
mind.  The content of the statement 
is consistent with a mindset 
that is prepared to engage in deceptive, reckless, and malicious 
misconduct.  In setting the stage for his communication to the 
analysts, Painter made false and misleading statements specif
i-
cally designed to enhance the credibi
lity of his assertions in an 
untruthful way.
 

Company.  He informed the analysts that negotiations between 
the Company and Local 313 took a turn for the worst on April 
28.  This portion of Pai

problems.  The sentence contains a statement of fact and an 
opinion.  There can be no dispute that the parties conducted 

gone poorly in terms of the hope
 
of reaching any agreement 
was well supported by the events on that day.  Even more i
m-
portantly, his choice of language made it clear that he was e
x-
pressing an opinion about the course of the negotiations, not 
making a statement of objective fact.  Standin
g alone, this 
statement would certainly constitute protected activity within 
the meaning of the Act.
 
Painter continued his remarks by adding another report r
e-
garding conditions at Painted Post, the facility about which he 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
268
 
was best informed.  He told the an


Exh. 8(a).)  Here, his choice of adverb informs the listener that 
he is giving a subjective opinion or assessment.  It may be that, 

s opinion was unjustified 
given the actual state of the workload at Painted Post.  Neve
r-
theless, as the Board explained in 
Valley Hospital Medical 
Center, 
supra, merely biased or hyperbolic statements do not 

 
Here, Painter 
testified that his union duties caused him to travel around the 

m-

In addition, it is undisputed that the Employer h
ad just warned 
the Union that there was some possibility of layoffs in the next 

loss of work was an exaggeration, it was not so extreme as to 
justify a finding of malice or recklessness.  Once 
again, stan
d-

Post would constitute protected activity.
 
Painter made another statement that also concerned Painted 
Post, although he did not specifically tell the listeners that this 
was the loca
tion to which he referred.  He informed the analysts 

-
hour work 

his two prior statements about Painted Post, I do not find it 
particularly troubling
 
that he failed to state that the manag
e-
ment proposal for a reduced workweek did not involve any 
other plants.  It is clear that Painter was referring to the topic 
raised by management at the April 28 session.  Once again, 
Painter engaged in a certain degr
ee of exaggeration.  Apart 
from not making it explicit that the proposal was limited to 
Painted Post, Painter also failed to reveal that the proposal was 
further limited to the Parts Focus factory portion of that facility.  

tatements that the layoff 
would affect approximately 20 workers out of the more than 
300 employed at Painted Post.  Once again, I am not concerned 
about the exaggeration or puffery designed to make the e
m-
ployment situation at Painted Post look as bad as po
ssible.  The 

some objective reality.  Furthermore, Painter took the trouble to 


 
I do 
not conclude that this statement or the combination of stat
e-
ments about conditions at Painted Post were of a type that 
would forfeit protection.
 
Unfortunately, after making lawful statements about the su
b-
ject that he knew the most about, Painter chos
e to make asse
r-
tions about two other facilities, topics on which he lacked first
-
hand knowledge.  While one of these statements is phrased in a 
manner that retains its protected character, I find that the other 
is clearly unprotected.  
 
The first statement
 
addresses the labor situation at the Well
s-
ville operation.  After noting that collective
-
bargaining talks 

not looking good at this time than an agreement will be reached 
by August 15, 2009

significant since that was the expiration date for the existing 
Wellsville contract.  
 
By way of pertinent background information, it is useful to 
examine the course of the Wellsville negotiations.  The Stee
l-
worke
rs and the Employer engaged in early contract talks from 
November 12 through 26, 2008.  They were unable to reach 
agreement and did not resume negotiations until July 14, 2009.  
Those negotiations were fruitful and a new collective
-
bargaining agreement was
 
reached in time for a seamless trans
i-
tion on August 15, 2009.  At no time did the parties to the 
Wellsville talks engage in a strike or lockout.  
 

s-
ville was unduly pessimistic.  Of course, this 
is an easy concl
u-
sion to reach given the benefit of perfect hindsight, something 
Painter obviously lacked.  Painter testified that he based his 
negative assessment on statements made by the president of the 
Steelworkers local, Austin.  These statements wer
e made at a 
quarterly meeting of the officials of the three Southern Tier 
locals in the first week of March 2009 and at a meeting held by 
those officials on an occasion when they were all together a
t-
tending a safety summit on April 22.  
 
Painter reported t
hat, at the quarterly meeting, Austin i
n-
formed them that, if the Company insisted on terms such as 


for his forecast regarding the
 
course of labor negotiations at 
Wellsville, Painter placed greater reliance on statements made 
at the time of the safety summit.  This meeting of the union 

to the analysts.  Coates testified
 
that Austin reported that, 

e-

o-
ver also attended this meeting and testified that Austin told 
them that, based on the results of early negotiat


this meeting, he reported that his colleagues informed him of 

 

e-
garding the Wellsville negotiations, 
I am troubled by his inte
n-
tional effort to misrepresent the likelihood that the statements 
were based on solid information.  By claiming that he was an 
anonymous representative of Dresser
-

Painter left the impression that he would be
 
in a position to 
speak authoritatively regarding the course of negotiations for 
those unionized employees.  Of course, in actuality, he lacked 
any personal knowledge whatsoever regarding the status of the 
bargaining talks.  His only basis for the assertio
ns that he chose 
to make consisted of hearsay and double hearsay reports from 
Austin, Coates, and Schoonover.   
 

conditions at a plant where he held no union office and had no 
personal knowledge
 
bespeaks a mindset that was prepared to 
convey significant negative information about his Employer 
without regard to any consideration of whether he possessed 
adequate knowledge as to the veracity of that information.  
Despite these concerns on my part, I
 
must conclude that Pain
t-

protection under the Act.  By telling the analysts that the labor 

was implicitly informing the analysts t
hat this was simply a 
 DRESSER
-
RAND CO
.
 
269
 
forecast of future events.  By its nature, such a prediction repr
e-
sents an opinion rather than a statement of fact.  While I co
n-

also find that Section 7 permits him to 
offer such an opinion so 
long as it is clearly couched in language that conveys to the 
listener that it is a mere forecast of future events.  Because 

labor relations and were couched as predicti
ons of the future 
course of such relations, I conclude that they were protected 
within the Board standards as summarized in 
Valley Hospital 
Medical Center, 
supra, 351 NLRB at 1252

1253.  
 

This
 
brings us to the crux of this case.  Having warned the an
a-
lysts that the Company faced an unfavorable labor relations 
situation at Wellsville, Painter turned his attention to the E
m-

sharp contras
t to his choice of topics about Wellsville, when 
discussing the Olean plant, Painter did not address labor rel
a-
tions.  Instead, he chose to make representations to the analysts 



Exh. 8(a).)  This statement was qualitatively different from all 

labor relations nor did it offer an opinion or prediction.  Instead, 
it purpor
ted to inform the analysts of a specific fact regarding 

 

the fact that the Employer immediately focused on this portion 

rico testified that, 


with the analysts must have been transmitted to their clients and 
was affecting their decisions.  I pursued this as
 
follows:
 
 
J
UDGE
:  Did you have a sense as to what particular i
n-
formation would account for that?
 
D
ERRICO
:  Well we believed the fact that certain i
n-
formation was being misrepresented, including a statement 
that the workload at Olean was down 50%.  That wa
s not 
consistent with our own communications or what expect
a-
tions we believe were in the marketplace.
33
 
 
 
(Tr. 635

636.)  
 

Olean
 
representation was compellingly confirmed by 

that date.  It will be recalled that he began the negotiating se
s-


 
347.)  After reporting that the analysts had 

r-

n-

Counsel for the Union examined his b
argaining notes and co
n-



                                        
                  
 
33
 
Derrico went on to observe that management was
 
also concerned 
about the representations regarding the labor situation at Wellsville.
 

l assertion r
e-
gar
d
ing workload at Olean.  
 
The evidence contains additional confirmation that the co
m-
ment about Olean was the subject of immediate concern among 
members of management.  At the session that began with 

-
perce
nt reduction in work, 
Director of Human Resources Wallace read a prepared stat
e-
ment warning the Union that the Employer was going to inve
s-

analysts.  (GC Exh. 31.)  Wallace described what had be
en 

-

again, it is apparent that the assertion regarding Olean was very 

discovery 

 
It is clear to me that management had genuinely and reaso
n-

d-
ing the situation at Olean was particularly damaging to the 

f the 


a-
tive of union employees without limiting his designation to 
Painted Post served to enhance the damaging nature of his re
p-
resenta
tions regarding the workload at Olean.  Given the inte
n-

and authority, the analysts were misled into a logical assum
p-
tion that the caller would have direct knowledge of the wor
k-
load at Olean sinc

union employees, a category that included those employees 
engaged in production at Olean.  
 


load at 
Olean was of a character that deprived him of protection under 
the Act.  In order to assess this claim, I will first examine the 
sources upon which Painter based his statement.  I will then 

he 
Company regarding the actual workload situation at Olean.
 
Painter provided detailed testimony as to his reasoning in 

declined by 50 percent, a percentage that certainly represented 
a calamitous 
drop in production.  He reported that he based his 
conclusion on two pieces of evidence.  As he explained.
 
 
That was from John Baglione who is President of the Olean 
Union and it was made in a

one of the quarterly meetings 
that we had talked about when the
 
three Unions got together 
and it was also based on e
-
mail correspondence that I had 
with a friend of mine that lived in the area and had worked for 
the Company previously, Larry Dominski.
 
 
(Tr. 329.)  
 
Under close examination, these items of evidence rega
rding 
Olean are far less substantial than they may appear at first 
blush.  For example, it would certainly be significant if Painter 
were claiming that Baglione told the Painted Post union off
i-

34
  
When asked 
                                        
                  
 
34
 
Thus, in 
Valley Hospital Medical Center, 
supra, the Board indica
t-
ed that when an employee, acting in good faith, relayed incorrect i
n-
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
270
 
i
f Baglione used the 50 percent figure, Painter conceded that he 
did not.   It turned out that Baglione had merely told them that 

(Tr. 329.)  On cross
-
examination, Painter was probed further 
a

 
 
[Baglione] described similar conditions to what was going on 
in Painted Post, where in some areas of the plant, there was a 
good amount of activity.  In other areas in the plant, there was 
very little activi
ty.  There was people on overtime with not
h-
ing to do, which was very similar to Painted Post conditions.
 
 
(Tr. 436.)  
 
Having explained the nature of the information provided by 
Baglione, Painter also reported on the scope of the information 
provided by hi
s friend, Dominski.  If the information from 
Baglione was vague, that from Dominski was positively ev
a-
nescent.  It turned out that Dominski lived in Olean, but had 
never worked at the Olean plant.  His past work for Dresser
-
Rand had been at Painted Post an
d Wellsville.  Moreover, he 
last worked for the Company in 2003.
35
  
Beyond even this, 
Painter conceded that, like Baglione, Dominski never me
n-
tioned the 50
-

months old.  It was sent to Painter on October 20, 2
008.  In it, 

whose son works at D
-


-
R Olean sales orders are 

36
  
(GC Exh. 24.)   Examination of 
th
e email clearly shows that it never mentioned any specific 
amount or percentage of drop in the workload at Olean.  Painter 
confirmed that Dominski never used the 50
-
percent figure.
 
                                        
                                        
            
 
formation received from another em
ployee believing the information to 
be accurate, the conduct may remain protected.  If Baglione had inco
r-
rectly stated that production was down by half at Olean, this would 

along to the 
analysts.  However, as I am about to describe, Baglione 
made no such statement.
 
35
 
The fact that Dominski has not been employed by the Company 
for years is significant.  Counsel for the General Counsel argues that 

information because the 
Board holds that good
-
faith reliance on statements of a coworker co
n-
fers protected status.  See fn. 34, above, and 
KBO, Inc., 
315 NLRB 570, 
571 (1994), enf. 
mem. 
96 F.3d 1448 (6th Cir. 1996).  It is clear that the 

for this doctrine is that information from a fellow 
employee may legitimately be assumed to consist of direct personal 
knowledge about conditions at the plant.  Painter was well aware that 
Dominski had no current, or even recent, personal knowledge.  
 
36
 
Th
e Company asserts that Painter should have known that Domi
n-
ski, himself, was an unreliable source regarding Dresser
-
Rand.  It 
points to an email in July 2007 from Painter to Rich in which Painter 

 
a little 

place great weight on this comment since it is clear that Painter b
e-
lieved that Dominski was a reliable informant.  For example, in an 
email sent by Painter to Meisner in 
June 2007, he described Dominski 

. 
Always tells me the Truth . . . good source 


the Comp
any, but rather the fact that he was simply passing on third
-
hand gossip.   
 
It is undisputed that Painter relied on information from 
Baglione and Domin
ski as the evidentiary foundation for his 
claim that the workload at Olean had dropped in half.  It is 
equally undisputed that neither source had actually made such a 
representation.  Naturally, on the witness stand Painter was 
asked to explain how he arri
v
ed at this 50
-
percent number.  He 

-


his own observations gleaned from walkin
g around the Painted 
Post plant.  (Tr. 432.)  His observations at Painted Post led him 
to divine that, because half of the work force did not appear to 
be busy, the volume of work must have dropped by 50 percent.  
Assuming that similar conditions existed a
t Olean, he decided 

that same percentage.
 

-
reported 
reasoning.  Of course, in the first place, a reasonable person 
would not find that the in
formation he possessed was sufficien
t-
ly reliable to convey to financial analysts who possessed the 

That information was limited to hearsay reports about a vague 
overall impression of the stat
us of the workload by Baglione, 
virtually worthless hearsay thrice removed related by Domi
n-
ski, and his own rough conclusions based on his observations at 
Painted Post.  A reasonable person would have concluded that 
this level of knowledge was clearly insu
fficient to support an 
assertion that the workload had declined by half at Olean.  At 

a-
sonable observer to have sought more facts before taking action 
that could have a grave impact on the Compan
y and its e
m-
ployees, including union employees at Olean and Painted Post.  
To give a simple example, it would have been easy for Painter 
to have contacted Baglione to secure better information.  The 
two locals maintained cooperative relations and regularly
 
e
x-
changed information.  
 
Beyond the inexplicable failure to seek any verification of 

s-
sessed first
-

lacks logic and common sense.  His basic claim 
was that he 
came up with the 50
-
percent figure by extrapolating it from his 
own personal observation at Painted Post.  The difficulty with 
this claim is that he did not report to the analysts that the pr
o-
duction at Painted Post had declined by such a 
percentage.  His 


435.)  Of course, if he deemed a 50
-
percent decline at Olean to 
be relevant, surely his opinion would have to be t
hat a similar 
decline at Painted Post was equally pertinent.  In fact, I co
n-
clude that his decision to make this bald assertion about Olean 
but not about Painted Post reflected a psychological factor that 
I have already noted.  It was simply much easier to
 
make bald
-
faced claims about Olean than to make up such a claim about 
the location where he worked and where he had actual 

to cite the 50
-
percent figure at Painted Post demonstrates his 
malic
e, recklessness, and consciousness that he lacked any 
good
-
faith basis for reaching such a conclusion at either plant.  
 
 DRESSER
-
RAND CO
.
 
271
 

response to another question from counsel for the Company.  
When asked 
if he thought that, by telling the analysts that pr
o-
duction at Olean had dropped by 50 percent, he would hurt the 

This is absurd.  No reasonable person could conclude that i
n-
formation regardin
g a 50
-
percent drop in production conveyed 
to the investment analysts would not harm the Company.  I
n-
deed, it is evident that the entire purpose of the statement was 
to harm the Company with the goal of pressuring management 
to make concessions in labor ne
gotiations, including negoti
a-

m-
ing otherwise, Painter demonstrates his unreliability as a wi
t-
ness.
 

by his prior testimony durin
g a state administrative proceeding 
relating to his claim for unemployment benefits.  In that test
i-
mony, he told the state administrative law judge that the union 

was stated in this conversa
tion that the workload appeared to be 
slow and dropping off by as much as 50% of the normal level 

Before me, Painter was clear in explaining that nobody at Olean 
ever said that there was a
 
50
-
percent drop in production.  By 
inaccurately claiming that this figure was mentioned, Painter 
attempted to bolster his claim for benefits.
37
  
The fact that he 
presented two contradictory accounts as to a key item of ev
i-
dence in his sworn testimony is hi
ghly damaging to his cred
i-
bi
l
ity.
 

s-
serted rationale for taking the unauthorized action of contacting 
the investment analysts.  In his testimony, he emphatically co
n-
tended that his primary consider
ation in undertaking this unila
t-
eral enterprise was to help prevent any incidents of workplace 

x-
plained, 
 
 
I was concerned that there was going to be an upris[ing] from 
the employees themselves havi
ng knowledge that we had 
thought we were close to an agreement and we actually had 
                                        
                  
 
37
 

o-
ceeding should influence the outcome in this case as well.  The Board 
does permit consideration of state administr
ative findings in appropriate 
circumstances.  See 
Whitesville Mill Service Co., 
307 NLRB 937, 945 
at fn. 6 (1992) (unemployment decision considered but rejected due to 
incomplete record in that preceding).  Such circumstances are not pr
e-
sent here.  Apart f
rom the fact that the judge may have relied on Pain
t-

-
serving testimony as described above, it is also 
evident that she based her decision on the unique terms of the state 


prerogative to discharge the Claimant for his actions, nonetheless under 
the circumstances I hold that his actions amounted to an incident of 
poor judgment, only, and do not rise to the level of misconduct under 

GC Exh. 26, p. 5.)  I have already 
noted that Sec. 10(c) of the NLRA specifically authorizes employers to 

g-

n-
not be found
 
to violate the Act.   
 
taken a step backwards with the revised proposal and I deci
d-
ed to employ the strategy of calling the Stock Analysts.
 
 
(Tr. 322.)  
 
I have already observed that this purporte
d concern stands in 

of inflaming the situation in the workplace.  Far from attemp
t-
ing to tamp down any hostile reaction by bargaining unit me
m-

n issued a 
rather inflammatory memo to the employees characterizing the 


 
More pointedly, Painter was totally unable to explain the r
e-
lat
ionship between his calls to the analysts and his supposed 
goal of preventing workplace violence.  In particular, he was 
confronted by the peculiar fact that his communication to those 
analysts utterly failed to make any mention of the potential for 
such w
orkplace violence.  When asked why he omitted this 
allegedly critical information from his script, he explained:
 
 
I felt that if I talked about that particular subject, that it would 
be damaging information to the public.  I did not want to open 
the door 
to having the company portrayed in the public that 
way, in order to damage them.
 
 
(Tr. 482.)  
 
In fact, this explains nothing.  Painter had no scruples wha
t-

regarding his employer.  Every talking
 
point in his script was 
directly and obviously damaging to the employer.  His failure 
to include any reference to the potential for workplace violence 
is telling evidence that such concerns did not serve to motivate 
his conduct in any significant way.
 
Fin
ally, I will make one additional assessment that sheds 

had lost fully half of its volume of production.  It would, of 
course, give one pause if Painter had somehow managed to 
make an accurate 

evidence demonstrates that he was not so fortunate.  McDo
n-


As he characterized it


n-

Wilber, a manager at Olean who has worked at that facility for 
30 years.  He testified that, du
ring the period at issue, he was 
responsible for evaluating the workload at Olean.  The metho
d-
ology used to do this was based on calculating the usage of 

the facility.  (Tr. 700, 703.)  He testif
ied that an examination of 
this figure at any two moments in time would provide info
r-
mation as to the comparative level of workload.
 

the workload at Olean for each of the months of 2008 and 2009.  
(R
. Exh. 11.)  An examination of that document for the 3
-

with the same 3
-
month period in the preceding year demo
n-
strates that workload declined by the following percentages:
 
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
272
 
From February 2008
 
to February 2009:        
-
19.4%
 
 
From March 2008 to March 2009:                
 
 
-
6.0%
 
 
From April 2008 to April 2009:                    
 
-
11.5%
 
 
Three
-
month average decline in workload:  
 
 
-
12.3%
 
 

more than 
four
-
fold exaggeration of the true loss in workload at Olean.  
The actual amount of the decline is relatively consistent with 
overall economic conditions in the midst of a severe economic 

ne 
would be disastrous.  I have no doubt that investment analysts 
would find it to be a material factor in making decisions regar
d-

 
Based on all of these varied considerations, I conclude that 

duction at Olean had 
declined by half was made with a malicious frame of mind and 

Board holds that the Act does not protect a statement made with 

TNT Logi
stics North Amer
i-
ca, 
347 NLRB 568, 569 (2006), revd
.
 
on factual grounds sub 
nom. 
Jolliff v. NLRB, 
513 F.3d 600 (6th Cir. 2008).  This is 

in its famous case of 
New York Times v. Sullivan, 
376 U.S.
 
254, 
280 (1964) (actual malice is proven when a statement is made 



m
ade with precisely such a reckless disregard of whether this 
was actually true.  Indeed, in comments made shortly after he 
engaged in this misconduct, he came perilously close to admi
t-
ting as much.  It will be recalled that he wrote an apology to the 
Union
 
in which he explained that, in making the communic
a-

Exh. 2, p. 183.)  This description of his own state of mind is 
entirely consistent with that of a person who is recklessly u
n-
concerned with 
the truth or falsity of his statements.
 
One remaining portion of his communication must be a
s-
sessed.  Painter concluded his remarks to the analysts by o
b-

-
end conference call 
that employment levels would be maintain

Painter testified regarding his rationale for including this stat
e-
ment.  He conceded that he had never heard CEO Volpe use 

comments during earnings conference calls.  As 
Painter d
e-

and the fact that

looking at the economic conditions, it 


 
he 

layoffs were being anticipated.  (Tr. 333.)  His intent was to 
point this out to the investment analysts.
 

activity as it does not cont
ain any demonstrably false or dispa
r-
aging content.  Taken in context with the remainder of his me
s-
sage, the sentence takes on a different cast.  It clearly invites 
the analysts to make a comparison between the claimed dr
a-
matic loss of workload volume at Pa
inted Post and the 50
-

e-
cast that the Company would be able to avoid layoffs.  As such, 
the statement constitutes a pointed and highly derogatory attack 

e reliability of his 


with his own reckless and false claim about Olean, Painter e
n-
gaged in a misleading, malicious, and intentionally
 
damaging 

 
The parties in this case paint strikingly different pictures r
e-

n-

to third pa
rties regarding the labor dispute between the E
m-

motivation was to retaliate against his Employer for proposing 
the elimination of his paid time to perform union duties.  Wit
h-
out doubt, some of 

n-
gentially, concerned the labor dispute.  By this, I am referring 


workweek at Painted Post. 
 
Informing the analysts of these 

pressure on the Company to reach a contract with the Union.
 
The difficulty here is with the remaining statements made by 
Painter.  Those statements do nothing to
 

bargaining position.  Indeed, many of them would only serve to 


Olean was in a state of dramatic decline.  There can be 
no 
doubt that this would be of great interest to investors.  I can, 
however, see no way in which the imparting of this information 
to the analysts would reasonably be expected to advance the 
interests of the bargaining unit employees.  It is entirely inco
m-
prehensible to me how this knowledge would impel the inves
t-
ment community to put pressure on the Employer to conclude a 
favorable labor contract with the Union.  To the contrary, it 
seems to me that reasonable analysts would conclude that the 

astic loss of workload would necessitate pressure 
from shareholders on management to take a negotiating stance 
toward the Union that would hold the line on labor costs as a 
means to cushion the Company from at least a portion of the 
anticipated impact of t
he loss of workload on its future profit
a-
bility.  
 
I find it probative that neither Painter in his testimony nor the 
Charging Party or 
the 
General Counsel has offered any expl
a-
n
a
tion of how the purported information regarding workload at 
Painted Post and O

obtaining a labor agreement with terms acceptable to the ba
r-
gaining unit members.  To the contrary, I concur in counsel for 

d-

 
mind.  As counsel put it:
 
 

o-
tential concerns of shareholders, not employees, and any be
n-
efit Painter hoped to gain for unionized employees was left a 
mystery.  Painter wanted to strike out at 
the Company

he 
 DRESSER
-
RAND CO
.
 
273
 
did not request sympathy or help.  In fact, he made no r
e-
quests at all.  It was just one false haymaker after the other.
38
 
 
(R. Br., at p. 47.)   
 

the financial analysts, I conclude
 
that Painter went beyond the 
boundaries of the protections afforded to employees by Section 
7.  In reaching that determination, I have carefully considered 

m-
ployees.  Several examples appear particula
rly probative.  
 
In 
Stanley Furniture Co., 
271 NLRB 702 (1984), the e
m-
ployer and union were engaged in what the Board characterized 

u
nion 
dispatched members to attend a meeting of the local city cou
n-

harming the community.  One of those members told the cou
n-
cil that the low wages forced employees to depend on welfare 
programs.  He then added that the employer also depleted the 

s by calling the fire department to bring equi
p-

703.  The company discharged this employee and the union 
filed an unfair labor practice charge.  At trial, the evidence 
showed that the company had ac
tually called the fire depar
t-
ment only 
six 
times in the preceding 5 months.
  
 
In finding the discharge to be lawful, the Board noted that 

a-

ts about 

NLRB at 703.  In addition, those statements went beyond the 


the co


maliciously, with deliberate intention to damage the Respon
d-

I find the facts described
 
to be strikingly similar to those pr
e-
sented in this case.  Like the discharged employee in 
Stanley 
Furniture
, Painter went beyond any authorization from his 
union, attacked his employer on matters not directly related to 
the labor dispute, and chose to ma
ke recklessly false and da
m-
aging claims designed to harm his employer.
39
  
The fact that the 
employee in 
Stanley
 
also made remarks that were related to the 
labor dispute did not alter the outcome.  Even if those stat
e-
ments were deemed protected, the remainin
g false assertion 

n-

i-

compelling. 
 
A few years later, the Board reached a si
milar result in 
Sah
a-
ra Datsun, 
278 NLRB 1044 (1986), enf. 811 F.2d 1317 (9th 
Cir. 1987).  In that case, an employee of an auto dealership met 
                                        
                  
 
38
 


w-


of workload.
 
39
 
While 
Stanley Furniture
 
is now more than a quarter century old, it 
has been cited authoritatively by the Board relatively recently.  See 
Kvaerner Philadelphia Shipyard
, 347 NLRB 390, 393 (2006).
 
with a loan officer whose company had a longstanding business 
relationship with his employer.  He told that loan o
fficer that 
the employer falsified the income information of car buyers in 
order to secure financing for them.  While the Board observed 


ittle or 

Fin
d


r-

cause to 
support a decision to discharge him.  278 NLRB at 
1046. 
 
In 
HCA/Portsmouth Regional Hospital, 
316 NLRB 919 
(1995), a case that is similar to both 
Stanley Furniture, 
supra,
 
and the current controversy, an employee made defamatory 
statements regarding her su
pervisor to other employees and was 
discharged as a result.  The Board noted that the employee had 

management style toward all of the staff and a specific concern 

rd her directly.  Characte
r-
izing these mixed motivations as constituting concerted activ
i-
ty, the Board nevertheless upheld the lawfulness of the di
s-
charge because of the unprotected nature of the statements.     
 
The final precedent that I find highly info
rmative also pr
e-
sents an interesting historical perspective.  As this decision is 
being written, we are at the end of the first decade of the new 
century.  That decade was marked by catastrophic events at its 
opening and at its close.  Of course, the first
 
set of such events 
to which I refer were the terrorist attacks in September 2001, 
both the infamous airplane assaults and the now sometimes 
overlooked fatal anthrax attacks.  In 2003, the Board decided a 
case set against the background of those tragic eve
nts.  In 
Sprint/United Management Co., 
339 NLRB 1012 (2003), an 
employee was discharged for sending an email to coworkers 

a-

anthrax.  Ho

or falsity of a communication is not the determinant of whether 


she had made her co

f 
conversations and based her e
mail on these bits and pieces of 

339 NLRB at 1018.  Because the judge found that parts of the 

iberately false, while other parts 

r-

c-

 

k-
in

n-



p-
held the dete

w-
ful.  339 NLRB 1012 fn. 2.  
 
While the terrorist assault at the beginning of this decade 
was certainly more dramatic and caused much loss of life, the 
economic collapse as the decade drew to its close perhaps 
has 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
274
 
had even more widespread effects on the lives of our citizens.  
Against that backdrop, Painter made his reckless and maliciou
s-
ly false statements to the financial community.  Coming during 

t
hat the Olean workload had dropped in half was surely calc
u-
lated to cause fear and consternation among those who owned 


e-
sentations o

particularly damaging in the context of the financial misrepr
e-
sentations by corporate officers of major companies that co
n-
tributed to the dire economic conditions affecting the country at 
the time.  These fact
ors would also have been enhanced by 


quarterly earnings report and the accompanying earnings co
n-
ference call.  His conduct reveals 
a depraved state of mind co
n-
sistent with actual malice.  It does not merit protection under 
the Act.  See 
Valley Hospital Medical Center, 
supra, 351 
NLRB at 1252, citing 
Emarco, Inc., 
284 NLRB 832, 833 

liciously 

 
B. Did the Employer Violate the Act by Coercively 
 
Interrogating Employees?
 


Act in various ways. 
 
Initially, he asserts that the Employer 
conducted a series of coercive interrogations of employees in 
the course of its investigation of these contacts.  
 
It will be recalled that, immediately after learning of the calls 
to the analysts on April 29, the E
mployer began formulating its 
response.  Management decided to conduct an investigation in 
order to determine who among its employees had been involved 
in the outreach to the financial analysts.  A crucial component 
of this investigation was the conduct of
 
investigatory interviews 
of local union officials.  These interviews were to be held si
m-
ultaneously.  Each interview would be conducted by a member 
of management, accompanied by a separate note taker.  In add
i-
tion, a union official would be designated to 
be present as the 

would be conducted using a written script of questions.  Pr
e-
sumably, the use of this methodology would assure that the 
interviews were both uniform and comprehensive.  
 
On April
 
29, the parties were scheduled to engage in contract 
negotiations.  At the conclusion of a brief negotiating session, 
Director of Human Resources Wallace entered the room and 

r-
ence to the fact th
at someone has contacted financial analysts 
and told them that, among other things, workload at the Co
m-


outside of the Company is a vio

that management would be conducting an investigation of the 

what was stated on the voice message, to whom the messages 

(GC Exh. 31.)  U
n-
derscoring the seriousness of the situation, he told the Union 


 
On the afternoon of the next day, April 30, the simultaneous 
intervi
ews were conducted in the manner planned by manag
e-
ment.  Documentary evidence indicates that at least 
eight
 
e
m-
ployees were subject to these interviews.  (See GC Exhs. 32 
through 42 and fn. 21 of this decision.)  As intended, each i
n-
terview consisted of the
 
same series of previously prepared 
written questions.  An example of the interview questionnaire is 

examine the content of the questionnaire to determine whether 
the nature of the interrogatio
ns constituted unlawful interfe
r-

 

are particularly clear.  They derive from its leading case on the 
topic, 
Rossmore House, 
269 NLRB 1176 (1984), affd. 7
60 F.2d 
1006 (9th Cir. 1985), and are summarized as follows:
 
 
Under Board law, it is [well
-
established] that interr
o-
gations of employees are not per se unlawful, but must be 
evaluated under the standard of whether under all the ci
r-
cumstances the interrogat
ion reasonably tended to restrain, 
coerce, or interfere with rights guaranteed by the Act.  In 
making that determination, the Board considers such fa
c-
tors as the background, the nature of the information 
sought, the identity of the questioner, the place an
d met
h-
od of interrogation, and whether or not the employee being 
questioned is an open and active union supporter.  [Inte
r-
nal punctuation and footnote omitted.]
 
 
Norton Audubon Hospital, 
338 NLRB 320, 320

321 (2002).  In 
addition, it is important to note that the Board has expressed 



SAIA Motor Freight, Inc., 
334 NLRB 9
79, 980 
(2001).   
 
Turning now to the content of the interrogations in this case, 
unsurprisingly, many of the questions were directly related to 
the telephone calls to financial analysts.  These questions were 
designed to determine whether the individual e
mployee had 
made any such calls, participated in any collective decision to 
make the calls, or had any knowledge regarding the identity of 
the callers.  In addition, questions were posed regarding the 
evidence relied on by the caller in making the specific
 
represe
n-
tations to the analysts.  This entire line of questioning is not 

of an employee violates Section 8(a)(1) if, under all the circu
m-
stances, it reasonably tends to restrain, coerce, or
 
interfere with 

Rossmore House, 
supra at 
1177.  [Internal punctuation omitted.]  The key concept is that, 
in order to be unlawful, the interrogation must be directed t
o-
ward learning about activity that is protected by the
 
Act.  
 

sought information about the calls to the analysts, they do not 
implicate the statutory protection of union activity.  For reasons 

s co
n-
tact with the financial analysts was of a nature that took it ou
t-

m-
ployer was privileged to conduct an investigation regarding 
 DRESSER
-
RAND CO
.
 
275
 
such unprotected conduct.  Questioning the employees about 
the re
ckless and malicious statements made with an intent to 

questioning employees about stealing company property or 
abusing illegal drugs at the workplace.  
 
Unfortunately, in its zeal to learn as much
 
as possible about 
the events at issue, the Employer went beyond the permissible 
bounds by widening the scope of its inquiry to include prohibi
t-
ed topics.  In particular, it posed a series of detailed questions 
regarding internal union procedures and polic
ies.  For example, 

Local 313 prior to permitting a communication to go out to the 

Beyond this, the Employer sought to learn whether t
he local 
union contacted the international union prior to communicating 
with outside entities.  
 
Even more intrusively, the script of questions demanded to 

events at the negotiating session on Ap
ril 28.  Thus, employees 

c-


6.)  As if this were not clear enough, another qu
estion was 

bargaining committee make plans to provide information to the 
press, public and/or securities analysts relating to the Comp
a-

40
  
(GC Exh. 32, p. 6.)
 
This series of questions went to the heart of the protections 
afforded by Section 7.  They sought to uncover detailed info
r-
mation regarding internal union methods.  Even more troubling, 
they sought to learn the contents of internal union discussions 
direct
ly related to the ongoing collective
-
bargaining talks.  To 
underscore the impermissible scope of these questions, I note 
that they also went far beyond an effort to learn about the co
n-
tacts with financial analysts.  They also addressed contacts with 
the pr
ess and with the general public.  None of this bore any 
appropriate relationship to the matter under investigation.  The 
Board holds that, under normal circumstances, an employee 
engages in protected concerted activity by providing info
r-
mation about an emp

course of a union campaign.  Interrogation about such activity 
is unlawful.  See 
C.S. Telecom, Inc., 
336 NLRB 1193 (2001) 
(interrogation of employee about his having provided worksite 
locations to a union was unlawful
).  
 
Beyond the content of these interview questions, the other 
evaluative criteria also support a finding of coercion.  The 

n-
terviewees on the preceding day indicating that the Employer 
clearly cont
emplated adverse action against individuals deemed 

n-
tacts.  The questioning was conducted by high company off
i-
                                        
                  
 
40
 
Examination of the actual interview script d
emonstrates that cou
n-
sel for the Employer is not accurate when he asserts that his client 

d-
ing statements and to determining who was involved in the scheme to 
publish those misleading 

u-
ally been the case, there would have been no unfair labor practice.
 
cials rather than the immediate supervisors of the interview 
subjects.  The place and 
method of questioning were such as to 
heighten the coercive atmosphere.  The location was away from 
the shop floor and the use of a written script was a dramatic 
illustration of the seriousness of the situation.
41
  
 
To be clear, I am not suggesting that the
 
manner of interr
o-
g
a
tion would have been unlawful if the content had been a
p-
propriately limited.  However, the use of these methods in co
n-
junction with the highly intrusive questioning regarding internal 
union deliberations and procedures constituted unlaw
ful inte
r-
ference, restraint, and coercion of the interview subjects.  The 

m-


Guess?, Inc., 
339 NLRB 432, 434 (2003)
.  

i-

t-
ed Section 8(a)(1) of the Act.
42
 

 
to Representation?
 
There is no dispute that the 
Employer made arrangements for 
every union member who was interviewed on April 30 to have 
the assistance of a union representative during their interview.  
Nevertheless, the General Counsel contends that the Employer 
violated Section 8(a)(1) by failing to 
honor the requests of ce
r-
tain interviewees who wished to be represented by other union 
officials.  
 
It will be recalled that the interviews were conducted simu
l-
taneously through the use of a written script.  The script speci
f-
ically dealt with the issue of 
representation.  It directed each 

have asked union shop steward, ______ to be present during 

interviewer was instructed to ask t
he subject whether he wished 
the representative to remain or whether he desired to waive 
representation.  The script also advised the interviewers that 

interviewed (or serving as a union rep in
 
another interview) 
serve as their union representative, advise that this person is not 

 
The evidence demonstrates that the situation anticipated in 
the script did arise in four interviews.  Upon being told by 
Meisner that
 
Seager was present in order to represent him, 

33, p. 1.)  He went on to request that Seager be replaced by 

e-
cause he was actually in an
other room being interviewed at the 

t-

1.)  Painter testified that he did not request anyone other than 
                                        
                  
 
41
 
The only evaluative criterion that cuts against a finding of unla
w-
ful intimidation was the fact that all of the interviewees were open and 
active union supporters.
 
42
 
Again, I wish to emphasize that there would have been nothing 

n-

investment analysts.  It is the
 
over breadth of the interview script that 
runs afoul of the statute.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
276
 
Coates.  Ultimately, the i
nterview proceeded with Seager acting 

 
Schoonover also reported that he was dissatisfied with Reed, 
the steward who had been assigned to represent him at his i
n-
terview.  Instead, Schoonover requested representation by 
Coates or 
Painter.  In his testimony, he twice confirmed that, 
even though he had been represented by other union officials in 
the past, he did not seek representation by any other union off
i-

Coates or Paint
er, his interviewer, Blajewski, left the room to 
seek guidance.  On her return, she informed Schoonover that 


o-
ceeded.
 
In addition to t
he testimony from Painter and Schoonover, 
the interview forms reveal that two other employees raised this 
issue.  Those employees were not called to testify.  Chris Au
s-
tin requested that Coates serve as his representative.  The inte
r-

it cannot be Steve

he is part of the 

n-
derstanding and the interview proceeded with the designated 
representative.  Similarly, interview notes indicate that Scouten 
requested Painter to act as his 
representative.  While the notes 
do not elaborate, it is clear that his request was not granted.  His 
interview also proceeded with his previously designated repr
e-
sentative.  
 


 
conduct in refusing to accede to the r
e-
quests that Coates and Painter substitute for the assigned repr
e-
sentatives of certain interviewees constituted a violation of the 


policy judgment that the Act requires the 
presence of union representation when it is requested during an 
investigatory interview.  
NLRB v. J. Weingarten, Inc.
, 420 U.S. 
251 (1975).  As with many sweeping policy judgments, the 

details.  This was clearly acknow
l-
edged by the Court in 
Weingarten
, where it was observed that 
the Board itself had held that the exercise of the representation 

a-

 
The circumst
ances of this case present a stark example of p
o-
tential conflict between the robust exercise of the right to repr
e-
sentation and the prerogative of an employer to control the 
course of its investigation of serious misconduct by one or 
more of its employees.
  
It is evident that the four interviewees 
did not receive the aid of the union representatives that they 

rationale for refusing these requests was its belief that its ch
o-
sen method of conduc
ting its interviews was an essential el
e-
ment of an effective investigation.  As a result, it is necessary to 
balance the legitimate interests of the parties within the fram
e-
work of the Act and the controlling precedents.
 
The Board has had occasion to exami
ne this issue in circu
m-
stances where the desired representative is not immediately 
available for other reasons.  Two years after 
Weingarten
, the 
issue arose in 
Coca
-
Cola Bottling Co. of Los Angeles, 
227 
NLRB 1276 (1977).  An employee summoned to an investi
g
a-
tory interview demanded the presence of his shop steward.  The 
request was denied because the steward was on vacation and 
would not be returning to work for several days.  The interview 
proceeded without the provision of any union representation to 
the e
mployee.  A complaint alleging the commission of an u
n-
fair labor practice ensued.  The Board dismissed the complaint, 


NLRB at 12
76.  Interestingly, the Board went beyond this to 
further hold that it was not troubled by the failure of the e
m-
ployer to afford any alternative representation to the interview 

and obtained the 
assistance of any union representative who 

.
 
6.  Ultimately, the 

Weingarten
 
which 

secure alternative representation
 
where the representative orig
i-

1276.  
 
Two years later, the Board reinforced the policy judgment in 
Coca
-
Cola,
 

Weingarten
 
does 
the Court state or suggest that an 

be safeguarded by the presence of a 
specific
 
representative 
sought by the employee, as opposed to being accompanied by 
any
 

Roa
d-
way Express, 
246 NLRB 1127, 1129 (1979).  
 
In a
 
case that speaks quite directly to the situation I must r
e-


company facility that was 20 minutes away by car.  The co
m-
pany had provide
d representation by another steward who 
worked in the same facility as the employee.  The Board 
stron
g
ly rejected that contention that this conduct violated the 
Act.  It held:
 
 
Our interpretation of 
Weingarten
 
must be tempered by a sense 
of industrial real
ity.  We do not advance the effectuation of 
employee rights, or contribute to the stability of industrial r
e-
lations, if we complicate the already complex scheme of 
Weingarten
 
by introducing the notion that an employee may 
request this union representative 
instead of that one, perhaps 
from a far corner of the plant, and, perhaps, in certain instan
c-

designated union representative was ready, willing, able, and 
present.  We would inquire no furthe
r.
 
 
Pacific Gas & Electric Co., 
253 NLRB 1143, 114 (1981).  
 
Interestingly, the dissenting member in 
Pacific Gas & Ele
c-
tric
 
contended that the Board was permitting the employer to 

similar claim 
is advanced in the case before me. 
 
The Board 

full quotation:
 
 
The contention in the dissent that our decision here sanctions 

repr
esentative is predicated upon a misperception of fact.  
Plainly, it was the Union and not Respondent that selected 
[the] shop steward and thereby designated him as the indivi
d-
ual responsible for representing employees in situations such 
as that presented h
ere.  Thus, rather than seeking to control 
 DRESSER
-
RAND CO
.
 
277
 

n-

 
 
253 NLRB at 1144 fn. 3.  By the same token, Coates testified 
that all of the shop stewards had been duly selected by the
 
U
n-
ion and that he had informed the Company that they were a
u-
thorized to act for the Union.  Every person interviewed on 
April 30 was represented by an authorized Union represent
a-
tive.
 

of restrain

clearly exceeded in 
Consolidation Coal Co., 
307 NLRB 976 

d-
ing of an unfair labor practice where the employer insisted that 
the interview subjec
t use the services of one representative 
despite the fact that the alternate representative requested by the 
employee was present and immediately available.  The judge 
noted that the result would have been different if granting the 

e[d] postponement of the investigatory 

 
An interesting fact pattern was presented in 
New Jersey Bell 
Telephone Co., 
308 NLRB 277 (1992).  The employer provided 
a representative for an investigatory interview but refused to 
agre
e to substitute an alternative union official at the intervie
w-

desired representative in the immediate past.  The Board stated 

off
icials are equally available to serve as a 
Weingarten 
repr
e-
sentative . . . the decision as to who will serve is properly d
e-
cided by the union officials, unless the employer can establish 
special circumstances that would warrant precluding one of the 
two of

43
  
308 NLRB at 

i-

to find a violation of the Act.  
 
Finally, in 
Anheuser
-
Busch, 
337 NLRB 3 (2
001), enf. 338 
F.3d 267 (4th Cir. 2003), cert. denied 541 U.S. 973 (2004), the 


r-
nate representative because that person was on his l
unch break.  
The evidence showed that the desired representative was due to 
                                        
                  
 
43
 
This language from 
New Jersey Bell Telephone
 
highlights yet a
n-
other tension involved in the policy determinations flowing from 
Weingarten
.  Is it the right of the employee being subjec
t to interview 
to choose the representative or does that right belong to the union that 
represents the bargaining unit?  For example, in contrast to the la
n-
guage just quoted, in 
Anheuser
-
Busch, 
337 NLRB 3, 11 (2001), enf. 
338 F.3d 267 (4th Cir. 2003), cert
. denied 541 U.S. 973 (2004), the trial 


in a 
Weingarten
 
setting, an employee has the right to specify the repr
e-
sent
ative he or she wants, and the employer is obligated to supply that 

g-
ly, the Board fudged the potential issue in 
Barnard College
, 340 NLRB 

 

representative belongs to the employee 
and
 
the union, in the absence of 
some extenuating circumstances, and as long as the selected represent
a-

(
Emphasis 
added
.
)
  
Fort
u-
nately, the issue is not
 
present in this case.
 


11.  
 
Turning now to the application of these precede
nts to the 
facts presented, it is clear that the Employer bases the legality 
of its refusal to provide Coates and Painter to those who r
e-
quested their services as representative is premised on the e
x-
tenuating circumstance that it desired to conduct simulta
neous 
interviews so as to avoid one person being investigated for the 
commission of misconduct to hear the interview questions 
while serving as representative for another person similarly 
under investigation for the same misconduct.  
 
In a slightly differe
nt context, the Board has deferred to an 

Desert 
Palace, Inc., 
336 NLRB 271 (2001), the employer was invest
i-
gating illegal drug use among its employees.  It conducted a 
series of investigatory inte
rviews.  At the conclusion of each 

related to the investigation with anybody at any time or in any 

punctuation omitted.]  336 NLRB at
 
271.  The General Counsel 
contended that this instruction was a violation of Section 
8(a)(1).  
 
Noting that the facts of the case presented a conflict between 
legitimate policy interests of the parties, the Board observed:
 
 
We agree with the judge that em
ployees have a Section 7 
right to discuss discipline or disciplinary investigations i
n-
volving fellow employees.  We also agree that the Respon
d-

i-

t right.  It 

w-
ful and cannot be enforced.  The issue is whether the interests 

their terms and conditions of employment outweighs the R
e-
spon

i-
cations . . . . [W]e find that it does not.  [Citation and footnote 
omitted.]
 
 

b-
stantial need to protect witnesses, prevent destruction of ev
i-
dence, and preclude fabrication of testimony justified the resul
t-
ing infringement on the rights of the employees.  With this 
precedent in mind, it is clear that the rationale asserted by the 
Company to support its denial of the services of Coates and 
Pain
ter as representative for other interviewees has been 
deemed to be both legitimate and substantial.
 
The parties have not cited, and I have not found, a case pr
e-
cisely addressing the issue before me.  Interestingly, however, 
counsel for the Employer quite p
roperly draws attention to a 
case in which the Board acknowledged that the issue before me 
could arise in the future and discussed some of the consider
a-
tions that would be involved in that event.  Needless to say, I 
have given these remarks great weight in
 
reaching my decision.
 
In that case, 
IBM Corp., 
341 NLRB 1288 (2004), the Board 
was concerned with the policy determination of whether to 
continue extending 
Weingarten
 
representation rights to wor
k-
places that did not have union representation.  In making i
ts 
ultimately successful argument against continuation of that 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
278
 
practice, the employer argued that representation impeded its 
efforts to investigate disciplinary problems in a number of 

several ex
amples.  Among those examples was the following:
 
 
[A]n employee being interviewed may request as his repr
e-
sentative a coworker who may, in fact, be a participant in the 

can hardly be gainsaid 
that it is more difficult to arrive at the 
truth when employees involved in the same incident represent 
each other.  [Footnote omitted.]
 
 
341 NLRB at 1292.
 
Interestingly, the dissenting Board members agreed that this 
hypothetical situation raised genuine a
nd legitimate concerns 
for managers seeking to uncover the facts about alleged e
m-
ployee misconduct.  They parted company with the majority as 
to this issue only to the extent that they viewed the problem as 
one more susceptible to individualized adjudicati
on rather than 
sweeping policy pronouncement.  As they put it:
 
 
If and when the right to representation raises legitimate co
n-
cerns, they can and should be addressed by refining the right, 
case
-
by
-
case.  For example, our colleagues have suggested 
that an in
vestigation could be impeded if the employer were 
compelled to permit representation by a coworker involved in 
the same incident being investigated (a so
-

a-

r-
mitting an employer to d

e-
sentation by a possible coconspirator, under appropriate ci
r-
cumstances.
 
 
341 NLRB at 1310.
 
Taking these views expressed by both majority and dissent 
into account, I conclude that the best way to resolve the issue 
before m
e, absent any broad policy judgment from the Board, is 
to engage in the case
-
by
-
case analysis proposed by the dissent.  
In the first instance, it must be recognized that there were no 
actual coconspirators in this matter.  The evidence is clear that 
Painte
r acted unilaterally.  Nevertheless, it will almost always 
be the case that an employer is not entirely aware of who has 
engaged in the conduct being examined and whether they did 
so in concert.  Here, the employer knew to a certainty that 
Painter made cal
ls to financial analysts that contained reckles
s-
ly false and highly damaging representations.  Management 
also knew that, in the past, Local 313 had authorized Painter to 
make contact with the same analysts.  On this record, I find it 
entirely legitimate f
or management to harbor a reasonable su
s-
picion that other officials of the Union were involved in Pain
t-

 
In order to avoid compromising an investigation of serious 
misconduct, I find that the Employer was justified in taking the 
position t
hat Coates and Painter were unavailable to act as re
p-
resentatives for the other employees who requested their se
r-
vices.  Their unavailability in the first instance stemmed from 

r-
views.  Beyond that
, it was also justified by the inappropriat
e-
ness of permitting Painter to act as a representative for this 
investigation under any circumstances.  Again, it must be r
e-
called that the Company knew to a certainty that he had made 
unprotected and damaging con
tact with the analysts.  Other 
interviewees, all of whom were innocent of the misconduct 
under scrutiny, would surely be loath to discuss any matter 
involving Painter while in his presence.  It is easy to imagine 

erview room when 
one of his coworkers was asked about whether the Union had 
authorized anyone to contact financial analysts in the past.
44
  
I 
have no doubt that his presence as representative would have 

t it re
n-

h-

l-
ity.
45
  
 
Each bargaining unit member who was subject to investig
a-
tory interview was afforded representation by a duly authori
zed 
union official.  The Employer has demonstrated legitimate 
grounds to establish that Coates and Painter were unavailable to 
serve in that capacity.  No interviewee requested any alternate 
representative apart from Coates and Painter.  Management had 
no 
duty to propose any such alternative representatives.  As a 
result, on the particular facts presented, I find that the Employer 
did not violate the Act in the manner in which it handled the 
issue of representation during its investigatory interviews.  
 
D. 
Did the Employer Violate the Act by Suspending 
 
and Discharging Painter?
 
The General Counsel asserts that the Employer violated Se
c-
tion 8(a)(
3
) and (
1
) of the Act by suspending Painter on April 
30 and discharging him on May 5.  Specifically, the General 
Co
unsel contends that the adverse actions taken against Painter 

third parties concerning a labor dispute between the Union and 

Employer
 
views the matter through a much different lens.  As 
counsel describes in his brief:
 
 

d-

neither aids negotiations nor furthers any legitima
te labor 
goal

anymore than tearing down or damaging one of Dres
s-
er
-

kind.  It served no legitimate bargaining objective.  Like 
throwing a brick through a window, it was purely an act of 
malice an
d retribution.
 
 
(R. Br. at p. 6.)
 
As has just been noted, the General Counsel alleges that 
Painter was disciplined due to his outreach to the financial an
a-



                                        
                  
 
44
 
This is not a theoretical point.  One of the questions contained in 

responsible for speaking to . . . securities analysts regarding matters of 
interest to the 

answer to this query is that Painter had been the one individual so a
u-
thorized in the past.
 
45
 
While Coates was an innocent party, the Employer acted reason
a-
bly in concluding that the likelihood of his in
volvement as a coco
n-
spirator was sufficiently great so as to render him unavailable for se
r-
vice as a representative in this investigation.
 
 DRESSER
-
RAND CO
.
 
279
 
As a result, this is a so
-
called single
-
motive case.
46
  
The 

-
motive cases of this 
sort is well described in 
Triangle Electric Co., 
335 NLRB 
1037, 1038 (2001), revd
.
 
on factual grounds 78 
Fed. Appx. 469 
(6th Cir. 2003):
 
 
The discharge of an employee will violate Section 8(a)(1) of 
the Act if the employee was engaged in concerted activity (i.e. 
activity engaged in with or on the authority of other emplo
y-
ees and not solely on [his] own behalf
), the employer knew of 

activity was protected by the Act, and the discharge was m
o-

 
 
Applying this test, it must first be noted that I have already 
described in detail my reasons for concluding that Painter was 
engaged in concerted activity as that concept has been defined 
by the Supreme Court and the Board.  There can be no doubt 
that the Employer was aware of the concerted activity.  To cite 
only th
e most obvious evidence on this point, the Employer 
possessed the recording of Painter telling the analysts that he 

k-
ing at the Dresser
-

just discussed, the



47
  
This leaves the 

v-
ior within the meani
ng of Section 7 of the Act.  I have prev
i-
ou
s
ly explained my reasons for concluding that, while many of 

c-
ter, his misrepresentation regarding his identity and authority 
coupled with his recklessly 
and maliciously false assertion 
regarding the workload at Olean and his pointed effort to u
n-

n-
vestment community based on this false information served to 
render his conduct outside the ambit of protect
ion afforded by 
the Act.  
 
Because Painter engaged in conduct was that was not pr
o-
tected, his Employer was legally privileged to suspend and 
                                        
                  
 
46
 
Because this is a single
-
motive case, it would be inappropriate to 

dual
-
motive criteria as 
outlined in 
Wright Line, 
251 NLRB 1083 (1980), enf. 662 F.2d 899 (1st 
Cir. 1981), cert. denied 455 U.S. 989 (1982).  See 
Aluminum Co. of 
America, 
338 NLRB 20, 22 (2002) (judge erred in applying dual
-
motive analysis where there was a
 

protected activity and resulting discipline).  
 
47
 
It is necessary to draw one additional distinction as to the Emplo
y-



-
of
-


conduct violated those securities laws and regulations.  While he pe
r-
suasive
ly explained his rationale for reaching this conclusion, the co
n-
clusion itself is immaterial.  There is no evidence that the Employer 
premised its decision to fire Painter on his supposed violation of secur
i-
ties laws or regulations.  As the Board has obser

for the Respondent to advance a legitimate justification for its action


North Car
o-
lina Prisoner Legal Services, 
351 NLRB 464, 469 (2007).
 
discharge him for it.
48
  
As a result, I will recommend that this 
allegation of the complaint be dismissed.
 
E.  Do Po

 
Fair Disclosure Policies Violate the Act?
 
In a demand with potentially sweeping implications for all 
publicly
-
held corporations, the Amended Consolidated Co
m-

 
policies on 
fair disclosure and insider trading have been applied unlawfully 

e-

49
  
(GC Exh. 1(m), p. 9.)
 
In order to analyze this allegation, it is first necessary 
to set 
forth the language of the portions of the two policies that are 
under legal assault.  The first policy that must be examined is 


. 
1.)  The scope includes regulation of the conduct of all emplo
y-

all federal and state securities laws and regulations applicable 

Exh
. 29, p. 1.)  The policy lists 
eight
 
restrictions on the conduct 
of the employees.  The General Counsel contends that the 
fourth such restriction must be rescinded.  It provides in its 
entirety:
 
 
Consistent with the foregoing, directors and employees 
shoul
d not discuss any significant internal matters or deve
l-
opments with anyone outside of the Company (including fa
m-
ily members), except as required in the performance of his or 
her regular duties.  This prohibition applies specifically (but 
                                        
                  
 
48
 
Having found that Painter engaged in unprotected conduct, there is 
nothing in the Act that would preclude his Employer from discharging 

Painter is essentially immaterial.  Nevertheless
, in the interest of dec
i-
sional completeness, I find that the Employer discharged Painter for the 
specific reason stated in its termination letter addressed to him on May 
6.  (GC Exh. 15.)  Painter violated the Code of Conduct requirement 
that prohibited e

guesswork, or inappropriate characterizations of people and companies 


p-



28, p. 1.)  His discharge was based on genuine 
and legitimate business 

the Act.  
 
49
 
Actually, the complaint is somewhat unclear.  It alleges that the 

i-
cally, given th
e nature of this contention, the complaint seeks an order 

.
 
.
 

not explained, the demand for relief goes beyond thi
s to also demand 
rescission of the rules.  Absent a claim that each of the policy prov
i-
sions is unlawful as written, rescission would appear unjustified.  I will 
assume that the General Counsel does implicitly seek a finding that the 
policies are unlawful 
since that would be consistent with the demand 
for their rescission.  This is in line with counsel for the General Cou
n-

e-
spondent has maintained certain rules that unlawfully prohibit emplo
y-

 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
280
 
not exclusively) t
o inquiries about the Company that may be 
made by the financial press, investment analysts or others in 
the financial community.  Unless an individual is expressly 
authorized to respond to inquires of this nature, such inquiries 
should be referred to the C

or General Counsel.
 
 
(GC Exh. 29, p. 2.)  
 
The Company also maintains a Policy on Fair Disclosure.  
As with the Insider Trading Policy, this document begins with a 
statement of its purposes.  Although that preliminary state
ment 
is not challenged by the General Counsel, it bears full quotation 
because of its importance to the analysis that follows:
 
 
Dresser
-
Rand Group Inc. is committed to fair disclosure of i
n-
formation about Dresser
-
Rand Group Inc. and its subsidiaries 

Dres
ser
-

 

Company

any particular analyst, investor or other constituency, co
n-


SEC

Regulation FD

board of directors of Dresser
-
Rand 

n-
agement are committed to providing timely, orderly, co
n-
sistent, and credible dissemination of information, consistent 
with legal and regulatory requirements, to enable orderly b
e-
havior in the market for its securities.  The goal of thi
s policy 
is to develop and maintain realistic investor expectations by 
making all required disclosures in a timely manner, on a 
broadly disseminated basis and without undue optimism or 
pessimism.  [All punctuation and italics in the original.]
 
 
(GC Exh. 28
, p. 1.)  
 
The General Counsel seeks rescission of one portion of the 
guidelines contained in the body of the Policy on Fair Discl
o-
sure.  The guidelines begin with two paragraphs, (a) and (b), 
that list the authorized persons who may communicate on the 
Com

n-
agement officials and employees who are assigned to the Co
m-

50
  
It is the next paragraph 
that is asserted to require rescission.  That provision states in its 
entirety:
 
 
(c)   Employees are notified that, except as specified under (a) 
and (b) above, they should not communicate on substantive 
matters with analysts and investors, and refer all questions to 
the Chief Financial Officer, or in his or her absence, another 
Auth
orized Representative.  
 
 
(GC Exh. 28, pp. 1

2.) 
 
In assessing these policy provisions, I must apply the 

Because the policies have very significant implications relating 
to the Federal securities 
laws and regulations, I must also co
n-
                                        
                  
 
50
 

authorized to communicate business or financial information about the 
Company that is non
-
public, material information, exce
pt through 
Company
-

theory regarding the rescission of other portions of the Policy, it is 
curious that the General Counsel does not object to this very broad 
restriction on disclosures.  In any
 
event, for the reasons I will present in 
my analysis of the portion of the Policy that is specifically under attack, 
I conclude that the cited language, taken in context, is lawful.
 

n-
flicts between the Act and other Federal legislation.  
 
The Board has a well
-
defined framework for the assessment 

s.  That framework is 
comprehensively described in 
Lutheran Heritage Village
-
Livonia, 
343 NLRB 646, 646

647 (2004):
 
 
The Board has held that an employer violates Section 8(a)(1) 
when it maintains a work rule that reasonably tends to chill 
employees in the 
exercise of their Section 7 rights.  In dete
r-
mining whether a challenged rule is unlawful, the Board must, 
however, give the rule a reasonable reading.  It must refrain 
from reading particular phrases in isolation, and it must not 
presume improper interfer
ence with employee rights.  Co
n-
sistent with the foregoing, our inquiry into whether the 
maintenance of a challenged rule is unlawful begins with the 
issue of whether the rule 
explicitly 
restricts activities protected 
by Section 7.
 
If it does, we will find 
the rule unlawful.
 
 
If the rule does not explicitly restrict activity protected by Se
c-
tion 7, the violation is dependent upon a showing of one of the 
following:  
 
employees would reasonably construe the language to prohi
b-
it Section 7 activity; (2) the rule
 
was promulgated in response 
to union activity; or (3) the rule has been applied to restrict the 
exercise of Section 7 rights.
 
 
[Italics in the original.  Citations and footnote omitted.]
 
In the first place, it is clear that the two rules under examin
a-
tion
 
do not explicitly restrict protected activities.  Rather, it is 
evident from both the language of the provisions and the stated 
policy goals expressed in the preambles to those provisions that 
the purpose of the provisions is the prevention of insider tra
d-
ing or other related violations of the securities laws and regul
a-
tions.
51
  
Indeed, it seems apparent from a reasonable review of 
the entire policies in their proper context that any relationship 
to protected concerted activity was not intended or even co
n-
s
idered.  
 
Since the policies do not explicitly restrict union activities, it 
is necessary to apply the three
-
pronged evaluation described 
above.  As to the first such prong, I conclude that employees 
would not reasonably construe the language of the polici
es as 
prohibiting their Section 7 activities.  In fact, I see the situation 
as essentially identical to that encountered by the Board in 
L
u-
theran Heritage Village
-
Livonia
, supra.   In that case, one of 
the challenged rules prohibited the use of abusive or 
profane 
language.  In finding the rule to be lawful, the Board took car
e-
ful note of its intended purpose, while recognizing that it could 
be read as imposing some restriction on protected organizing 

 
Their 
intended purpose has nothing whatsoever to do with union a
c-
tivity.  Despite this, it is accurate to say that one could concei
v-
ably read the policies as prohibiting union members from co
n-
tacting the financial community to inform that community of 
                                        
                  
 
51
 
This point is conceded by counsel for the General Counsel, who 
candidly
 



n-

 
 DRESSER
-
RAND CO
.
 
281
 
the
ir views regarding a labor dispute with management or their 
dissatisfaction with the terms and conditions of their emplo
y-

Lutheran He
r-
itage Village
-
Livonia
 
speaks compellingly to the situation b
e-
fore me:
 
 
Whe
re, as here, the rule does not refer to Section 7 activity, 
we will not conclude that a reasonable employee would read 
the rule to apply to such activity simply because the rule 
could 
be interpreted that way.  To take a different analytical a
p-
proach would 
require the Board to find a violation whenever 
the rule could conceivably be read to cover Section 7 activity, 
even though that reading is unreasonable.  We decline to take 
that approach.  [Emphasis in the original.  Footnote omitted.]
 
 
343 NLRB at 647.  I
 
find that reasonable employees would not 
conclude that the two policies under review would preclude 
their protected outreach to the investment community to air 
their concerns regarding labor
-
management relations at the 
Company.
52
  
 
The second analytical pr
ong bears little discussion.  There is 
no evidence whatsoever that the two policies were promulgated 
in response to union activity.  They were in existence prior to 
the events in this case and it is evident that they were promu
l-
gated in response to the req
uirements of Federal securities laws 
and regulations.  Counsel for the General Counsel acknow
l-
edged as much in his opening statement where he posed the 

have policies on fair disclosure and insid
er trading?  Sure, in 

 
Finally, assessment of the facts regarding the third prong 

lawful both as written and as applied.  In the first place, there is 
no evide
nce that the Employer has ever applied either policy in 
order to restrict the exercise of Section 7 rights.  The only time 
the policy has been applied in circumstances that implicate the 

car
efully considered that action and concluded that it was la
w-
ful.  Because Painter chose to cross the line and engage in 
communications that were recklessly and maliciously false, his 
telephone calls to the analysts did not constitute protected acti
v-
ity with
in the meaning of Section 7.  See 

& Rehabilitation Service, 
350 NLRB 184, 187 (2007) (work 


 
                                        
                  
 
52
 
In support of my conclusion in this regard, it is worth noting that 
the Union itself did not hesitate to authorize an investor outreach pr
o-
gram designed to inform the investment community regarding its labor 
dispute with the Employer.  It is fair to inf
er that their officials at both 
the international and local levels, quite reasonably, concluded that such 

himself, was so confident that his outreach to Analyst Read would not 
invite discip
linary action that he discussed the matter with Rich in an 
email.  His assumption that his contact with this analyst to discuss the 

any company policy was compellingly confirmed by R




 
Beyond this, I place gr
eat weight on another facet of the ev
i-
dence in this case.  It is undisputed that the Union did authorize 
contacts with the investment analysts in order to convey to 
them certain information regarding its labor dispute with ma
n-
agement.  For example, the Uni
on informed the analysts that it 



strike were

far exceeded the c
ost that CEO Volpe referred to 

a-

investment community. Obviously, the nature of the commun
i-
cations would have displeased management
.  Despite this, no 
action was ever taken against Painter or any other union official 
due to their participation in this investor outreach program.
53
  
It 
was only when Painter made an unauthorized series of calls to 
analysts that included reckless and malic
iously false info
r-
mation regarding matters outside the labor dispute that the 
Company took action under its policies.
54
  
 
On the record before me, one does not need to indulge in 
speculation as to whether the Company would attempt to use 
the language of the
 


-

An employer bent on unlawful interference could certainly 
have contended that this outreach vio
lated the literal terms of 
the two policies.  The fact that this Employer refrained from 
any such unlawful behavior fatally undermines the General 


 
In order to co
mplete the evaluation of the two policies, it is 
necessary to consider the implications of a rescission order on 
other Federal legislative and regulatory activity.  In this co
n-
ne
c
tion, the Employer presented the testimony and report of an 
expert witness, D
onald C. Langevoort, Esq., Thomas Aquinas 
Reynolds Professor of Law at the Georgetown University Law 

qualifications as an expert witness regarding the regulatory 
environment created by the nati

a-
tions, the General Counsel and Charging Party did file motions 
seeking to bar his testimony in its entirely.  The Board holds 

                                        
                  
 
53
 
Painter made this point very clear.  He report

s-

l-

advice [sic] me at this early date that I would be in violation of any 
Company policy perta

123.)  Of course, the point is that the Employer did not provide such a 
warning because it did not consider those contacts to violate any rule or 
policy because the content of the contacts was confined to in
formation 

 
54
 
In this regard, I note that it is true that CEO Volpe gently chided 


 
conten
d-


income as a zero
-
sum game, then the investment community would 

 
for increased compensation 
for the work force.   
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
282
 
committed to the discretion of the
 

California Gas 
Transport, 
355 NLRB 465 fn. 1 (2010).  By order dated, Oct
o-
ber 20, 2010, I exercised that discretion by denying the m
o-
tions, finding that the proffered expert testimony would be 
useful to elucidate the issues and enable the B
oard to better 
perform its policymaking and adjudicatory functions in this 
case.
55
  
 
The expert offered opinions on a variety of matters, many of 
which are not material to the resolution of this case under the 

For example, see 
f
n
.
 
41, supra.)
56
  

report to be useful in evaluating the manner in which the Board 
should harmonize the relationship between labor law and sec
u-
rities regulation.  To use the parlance of the Wil
d West, I co
n-


of his analysis and his demeanor and presentation as a witness, 
I deem it to be unlikely that he shaded his viewpoint to
 
suit his 
client.  His testimony and report provide probative information 
regarding the policy considerations involved in this aspect of 
the case.
 

the legal aspects of the regulation of the secur
ities markets to be 
of particular importance.  Naturally, the parties to this case 
                                        
                  
 
55
 
After the expert testified, counsel for the General Counsel made 
another unusual request.  He asked that the record be held open after 
the conclusion of the trial testimony so that the General Counsel co
uld 
decide whether to produce its own expert.  Under this proposal, in the 
event that he decided to do so, an appropriate expert would be located 
and a further hearing date would be scheduled.  I found this proposal to 
be quite troubling as it clearly depa
rts from the norms of the litigation 


evidence before deciding on their own final witness list.  That the r
e-
quest ca
me from the prosecution makes it even more perplexing.  The 
final charge in this case was filed by the Union on October 26, 2009.  
Trial commenced on August 2, 2010.  It cannot be contended that any 
party was deprived of the time needed to prepare its case
, including its 

n-

Oaktree 
Capital Management, LLC, 
353 NLRB 
1242
 
fn. 2 
(2009).  Exercising 
that discretion and taking cogni
zance of the state of the fully developed 

dispute, I denied the request and closed the record.  
 
56
 

posttrial brie



t-
ters before me, I must note that I disagree with ce
rtain key characteriz
a-

the information he conveyed to the analysts from his employment rel
a-

in which he explained th
at part of the basis for his conclusions concer
n-
ing workload were his own observations regarding activity on the shop 
floor.  Counsel also asserts that Painter did not have any motivation to 

e 
analysts.  (CP Br., at p. 6.)  While Painter did not trade any stock, he 
clearly expected benefits to flow from his communications in the form 
of a favorable labor contract, perhaps including continuing authoriz
a-
tion for him to receive compensation for p
erforming union business on 
company time.
 
have focused on their own legitimate and significant interests, 
including the interests protected by the Act.  Clearly, those 
concerns will be of the highest importance to t
he Board.
57
  
Nevertheless, there are other interests involved in this situation.  
I refer here to the interests of the millions of citizens who invest 
in publicly
-
traded stocks and the national interest in the tran
s-
parency and fairness of the markets that d
eal in those stocks.  

conduct by acknowledging that he did not purchase or sell any 

 
 

or 
sel
l


in connection with the purchase or sale of a security.
 
 
(Tr. 1034.)  
 

had 



managed to avoid much damage to its stock value.  Thus, by 
the end of 
the busy trading day, that value had largely reboun
d-
ed.  That is not the end of the story, however.  As the expert 


their belief in th


of the Employer, the reality of the situation is that they were 

that they suffer

represents an example of the significant societal interests i
n-
volved in the regulation of the stock markets in order to protect 

-
being.  Thus, 
by its own terms,
 
this case illustrates the importance of the 
policy concerns underlying the regulatory requirements invol
v-
ing both fair disclosure of information and insider trading.  
 
With this in mind, it is necessary to examine the reasons that 
the Employer created the
 
two policies under challenge by the 
General Counsel.  As the Professor explained:
 
 
                                        
                  
 
57
 
On the other hand, the importance of careful integration of regul
a-
tory administration has just been subject to emphasis by the President.  

Revi


s-
tries face a significant number of regulatory requirements, some of 
which may be redundant, inconsistent, or overlapping.  G
reater coord
i-
nation across agencies could reduce these requirements, thus reducing 
costs and simplifying and harmonizing rules.  In developing regulatory 
actions and identifying appropriate approaches, each agency shall a
t-
tempt to promote such coordination
, simplification, and harmoniz
a-


r-

i-
sions, consistent w

-
11
-
10, p. 6 (February 2, 2011).  In my view, the principles enunciated 
are persuasive in guiding the analysis of the interplay between the 
securities regulations and labor law.  
 
 DRESSER
-
RAND CO
.
 
283
 
Nearly all publicly traded companies in the United States 
have policies comparable to [the Insider Trading Policy and 
the Fair Disclosure Policy] . . . . The Dresser
-
Rand p
olicy is 
similar to those found elsewhere, and contains nothing of su
b-
stance that would not be found in the policies of other public 
companies.
 
 
[C]ompanies must as a practical matter proscribe the kinds of 
disclosures that could possibly be viewed as unla
wful, and do 
so through prophylactic rules that are readily understandable 
and easy to apply . . . . Thus, it is sensible and commonplace 
simply to prohibit the conveyance of any significant nonpu
b-
lic information to others outside the company, unless speci
f
i-
cally authorized.  The Dresser
-
Rand Insider Trading Policy 
does precisely this, and nothing more.
 
 
(R. Exh. 18, pp. 9

10.)
 
Turning specifically to the Fair Disclosure Policy, Professor 
Langevoort described the background and policy considerations 
as 
follows:
 
 
[T]he Dresser
-
Rand Fair Disclosure Policy explicitly r
e-

§ 
243.100 
(2000)]. . . . By prohibiting all employees from commun
i-
cating material, nonpublic information outside the company 
unless specifically a
uthorized, the company eliminates the 
risk of liability.  The SEC has made clear that there is no 
company liability under Regulation FD if any employee acted 
contrary to company policy in making the selective discl
o-
sure.  Dresser
-

 
is reasonable, co
m-
monplace, and consistent with the best practices in establis
h-
ing such a rule.
 
 
(R. Exh. 18, p. 10.)
 
Finally, it is noteworthy that the expert discoursed on the i
s-
sue that most troubles me about the demand for rescission of 

 


the potential effect 

exchanges.  As he put it:
 
 
[E]ven apart from any issue of employee or company liability, 

shareholders 
from any mislea
d-
ing information

reckless, careless, or innocent

is severe.  
Accordingly, banning all employee disclosures of material, 
nonpublic information unless specifically authorized is a ne
c-
essary and appropriate way of addressing all of these very real 
threats.  Ba
nning all such employee disclosures 
to investment 
analysts

the sole application of the Dresser
-
Rand policy at 
issue here

is all the more compelling because analysts are a 
direct link between information and stock prices; indeed, they 
have no function excep
t to influence investor decisions and 
stock prices.  [Italics in the original.]
 
 
(R. Exh. 18, pp. 10

11.)
 
I find it telling that Daley, the official of the International 
Union who testified at the behest of the General Counsel, r
e-
ported that the Union clea
rly understands the importance of 
proper restrictions on the nature of information that it may pr
o-
vide to the investment community regarding its relationships 
with employers.  Thus, counsel for the Employer asked him 

riving the stock price 
down could never be a goal of the contacts [with analysts], 
because that could jeopardize the security of the members.  Do 

m-
ployed by the International as a research economist,
 




r-

 
Turning now to the legal analysis, while addressing the i
n-
teraction of the Act with other legislation, the Board has l
ong 

n-

American News Co., 
55 NLRB 1302, 1309 (1944).  
Unsurprisingly, this analytical task is often easier said than 

Court 

policies of the Labor Relations Act so single
-
mindedly that it 
may wholly ignore other and equally important Congressional 

Southern Steamship Co. v. NLRB, 
316 U.S. 31, 47 
(1942).  On th
e other hand, the Court has also cautioned that 

the requirements of its own statute and mechanically accept 
standards elaborated by another agency under a different statute 
for wholly different pu

Carpenters Local 1976 v. 
NLRB, 
357 U.S. 93, 111 (1958).
58
 
In making the required judgment in this case, I think it is i
n-
structive to identify and allocate the relative risks of harm.  

i-
p

communications are of such importance under the Act that 
employers must craft any work rules intended to comport with 
the securities laws and regulations but potentially affecting 
those commun
ications in a manner that explicitly shields them 
from disciplinary action.  The worth of such a policy is propo
r-
tional to the actual existence of the degree of harm it is d
e-
signed to prevent.
 
The parties have not cited, and I have not found, any prior 
cas

efforts to meet its obligations as a publicly
-
traded corporation 
and the protected communications by its employees.  From this, 
it may be inferred that the private parties in our system of labor 
r
elations have been able to avoid controversy in this area.  As 

a-
tions may reasonably be expected to comprehend that an e
m-
                                        
                  
 
58
 
It is fair to observe that th
e Board has been subject to criticism 
from appellate authorities for the manner in which it has attempted to 



mmigration laws in awarding backpay to persons who were 
working in this country in violation of those laws.  
Hoffman Plastic 
Compounds, Inc. v. NLRB, 
535 U.S. 137, 150 (2002).  In a case that 
bears some significant similarities to the matter under examinat
ion, the 

decision to find a work rule prohibiting abusive and threatening la
n-
guage to be a violation of the Act.  
Adtranz ABB Daimler
-
Benz Tran
s-
portation, N.A. v. NLRB, 
253 F.3d 19, 28 (D.C.
 
Cir. 2001).  Instead, the 
c

-

n-


themselves from legal liab
ility under other Federal laws that prohibited 
racial, sexual, or other forms of harassment in the workplace.  253 F.3d 
at 27.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
284
 

e-
signed to pr
otect the employer from liability under the secur
i-



Mediaone of Greater Florida, 
340 NLRB 277, 27
9 (2003) (rule regarding confidentiality of 

 
In assessing the anticipated impact of a decision requiring r
e-

expert provided cred
ible testimony demonstrating that those 
policies are typical throughout the ranks of publicly traded 
corporations.  The sweeping precedential effect of such an o
r-
der would reverberate throughout the economy and inject u
n-
certainty into the markets during a 
highly sensitive period of 
economic history.  As counsel for the Employer notes, the Ge
n-
eral Counsel is not in the business of rewriting work rules.  It 
would be left to individual corporations to attempt to draft la
n-
guage that would satisfy the General Co
unsel and the Board in 
the event of future disputes.  Of course, the adequacy of such 
newly drafted rules in fulfilling the goal of limitation of liabi
l-
ity under the securities regulations would also be subject to 
future test in the appropriate forums for 
those matters.
59
  
The 
creation of this degree of uncertainty may only be justified by 
clear evidence of harm under the current language in use 
throughout the nation.
 
In resolving that question, I conclude that the events of this 
case provide the answer.  Ma
nagement at all levels has been 

n-

the investment community.  The Company has never sought to 
discipline any bargaining unit member for 
any protected co
m-
munication with investment analysts.  The only application of 
the policies in the context of labor relations has been their cit
a-

unprotected communication of recklessly false in
formation.
60
  
There is simply no evidence that this employer, or any other 
employer, has ever violated the Act by sanctioning protected 
communications through application of policies designed to 
prevent insider trading or unfair disclosures of information. 
 
In 
the absence of any evidence of such harm, the disruption 
                                        
                  
 
59
 
This reality is acknowledged by counsel for the General Counsel 

 
its 
rules so as to accommodate Section 7 rights, the federal policies unde
r-
lying securities law, and its own legitimate interests.  It is not for the 

 
60
 
Indeed, while the Employer relies,
 
in part, on the Insider Trading 
and Fair Disclosure Policies in justifying its termination of Painter, 
such reliance is really not essential to its case.  It must be recalled that 

x-
aggerat
ion, derogatory remarks, guesswork, or inappropriate characte
r-
izations of people and companies in our business records and comm
u-

o-
lated the terms of this work rule.  Interestingly, the Gene
ral Counsel 



-
of
-

validity of the Insider Trading an

termination was adequately justified by his unprotected violation of the 
Code of Conduct.
 
caused by rescission cannot be justified.  Any conflict between 
the Act and those policies is merely apparent, not real.  See 
Lutheran Heritage Village
-
Livonia, 
supra., 343 NLRB at 646

647.  (wor



 
In conclusion, the General Counsel has not met his burden of 

o-
sure Policies are unla
wful on their face or have been applied 
unlawfully to restrict the protected activities of its employees.  I 
will recommend that these complaint allegations be dismissed.
 
F. Did the Employer Unlawfully Threaten Reprisals 
 
for Violations of its Insider Trad
ing and 
 
Fair Disclosure Policies?
 

wrongdoing involves a memorandum sent by Rich to all e
m-
ployees on May 6.  The letter begins by characterizing Pain
t-

61
 

statements to analysts 



e-
ments to the analysts, he was being terminated.  Rich
 
then r
e-


the Company damages our employees, because it can and will 

 
(GC Exh. 27, p.
 
2.)  He warned the employees that violations of 
the Code of Conduct and other company rules would result in 
disciplinary action, including termination of employment.  The 
General Counsel argues that the memorandum constituted an 
unlawful t
hreat of reprisal against employees due to their pa
r-
ti
c
ipation in protected activities.
 
In 
Empire State Weeklies, Inc., 
354 NLRB 815, 817 (2009), 
the Board described its standard for assessment of these situ
a-
tions:
 
 
An employer violates Section 8(a)(1) by 
acts and statements 
reasonably tending to interfere with, restrain, or coerce e
m-
ployees in the exercise of their Section 7 rights.  The Board 
employs a totality of circumstances standard to distinguish b
e-
tween employer statements that violate Section 8(a)(
1) by e
x-
plicitly or implicitly threatening employees with loss of ben
e-
fits or other negative consequences because of their union a
c-
tivities, and employer statements protected by Section 8(c).  
[Citations and certain internal punctuation omitted.]
 
 
With reg

gives employers the right to express their opinions about union 
matters, provided such expressions do not contain any threat of 


Behavioral
 
Development, 
347 NLRB 35 (2006).  
 

e-
termination that Painter engaged in conduct that was outside the 

force that disciplinary action could r
esult from similar conduct, 
                                        
                  
 
61
 


ost of 
the work force knew that the memorandum was referring to Painter.
 
 DRESSER
-
RAND CO
.
 
285
 
he was not uttering any threat against protected union activity.  

follow from the commission of unprotected activity clearly falls 

t as articulated in Section 

point as constituting a threat of punishment for communications 
about terms and conditions of employment directed toward 
outside parties.  The employer had tolerated su
ch communic
a-


e-
vention of securities violations, not the restraint of protected 
union activity.  Viewed in its totality and in its conte
xt as d
e-
scribed throughout this decision, I do not find that the mem
o-
randum had any effect of interfering with, restraining, or coer
c-
ing employees in their protected union activities.  I will re
c-
ommend that this allegation be dismissed.
 
C
ONCLUSIONS OF LAW
 
1. By interrogating its employees about the internal practices 
and procedures of their union and by interrogating them about 
the internal deliberations of their union officials regarding co
l-
lective
-
bargaining negotiations, the Employer unlawfully inte
r-
fere
d with, restrained, and coerced those employees in violation 
of Section 8(a)(1) of the Act.
 
2. The Employer did not violate the Act in any other manner 
alleged in the amended consolidated complaint.
 
R
EMEDY
 
Having found that the Respondent has engaged in ce
rtain u
n-
fair labor practices, I find that it must be ordered to cease and 
desist and to take affirmative action designed to effectuate the 
policies of the Act by posting an appropriate notice.  The notice 
posting shall be in the manner described in 
J. Pici
ni Flooring, 
356 NLRB 
11
 
(2010).  
 
Since I did not find the commission of any unfair labor pra
c-

any relief for him.  This does not mean, however, that I am 
precluded from making certain obser
vations regarding his situ
a-
tion.  I hope that a reader of this decision will have concluded 
that I carefully examined the record and the conduct of the 
parties.  Certainly, the outcome of that examination demo
n-
strates that I bear no ill will toward the man
agement of the 
Company.  Nothing I am about to say should be interpreted as 



t subst
i-
tute its own business judgment for that of the employer in eva
l-

Framan 
Mechanical, Inc., 
343 NLRB 408, 412 (2004).  Having 
acknowledged all this, I remain convinced that it is worthwhile 
and appropri

current context.
 
It will be recalled that the events of this case formed a part of 
a long and contentious labor dispute between the Employer and 
the Union.  The dispute began during the negotiations for a 
successor agreement to the contract that expired August 3, 
2007.  The conflict did not end until a new agreement was rat
i-
fied on November 6, 2009.  During this period of strife of more 

virt
ually every economic weapon against each other.  The U
n-
ion went on strike.  It sent pickets to demonstrate against the 

l-

behavior in the me
dia, complained to local politicians, and, of 
course, expressed its views about the labor dispute to the i
n-
vestment analysts.  By the same token, the Employer locked out 
the bargaining unit members, hired permanent replacements, 
and imposed its final offer
.  
 
As the parties deployed their arsenals of economic weapons, 
it appears that each side went beyond the confines of our labor 

(R. Exh. 2, p. 183.)  He called the investment analysts and 
made
 
reckless, false, and malicious statements about subjects 
unrelated to the labor dispute.  However, I am equally mindful 
that, in a decision of comparable scope to this one, Judge Rubin 
found that the management of the Company also transgressed 
the labor l
aws in a number of significant ways.   Among the 
unfair labor practices found by Judge Rubin were the unlawful 
discharge of an employee, discrimination against strikers, and 
bargaining violations consisting of the imposition of unlawful 
unilateral changes 
in the terms and conditions of employment.
62
  
See, 
Dresser
-
Rand Co., 
JD

04

10 (Jan. 29, 2010), slip op. at 
60

61, 2010 WL 341549.  
 
Remarkably, given all that went before, these parties found it 
in their hearts (and in their economic interests) to reach an 
agreement with each other.  The labor dispute is over and the 
economic life of the plant must go forward.  In my view, this is 
the time for a gesture of forgiveness and reconciliation.  I r
e-
spectfully suggest that an offer to rehire Painter would send 
such
 
a message.  It would recognize his more than 30 years of 

Dresser
-
Rand goes back to 1966, when his father was the chief 
of security at Painted Post.)  It would also show a compassio
n-
ate appre

given his age, background, and the general economic cond
i-
tions of our time.  
 
Of course, I understand that the Employer would not want to 
send any message to its employees that could be construed as 
t
olerating unprotected misconduct or as suggesting weakness in 
its resolve to punish such activities.  However, no reasonable 
employee would draw such a conclusion from this act of reco
n-
ciliation, given that it would still leave Painter in the position of 
h
aving suffered an unpaid suspension for a period approaching 
2 years in length.  
 
On the findings of fact (not including the remarks contained 
in the Remedy discussion directly above), conclusions of law 
and on the entire record, I issue the following reco
mmended
63
 
                                        
                  
 
62
 

e-
view by the Board.  
 
63
 
If no exceptions are filed as provided by Sec. 102.46 of the 

 
findings, conclusions, and reco
m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall be deemed waived for 
all purposes.
 
 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 
286
 
ORDER
 
The Respondent, Dresser
-
Rand Company, Painted Post, New 
York, its officers, agents, successors, and assigns, shall
 
1. Cease and desist from 
 
(a) Coercively interrogating its bargaining unit employees 
regarding the internal policies and proce
dures of their union, 
the internal deliberations of their union officials regarding co
l-
lective
-
bargaining negotiations, or their other protected union 
activities.
 
(b) In any like or related manner interfering with, restraining, 
or coercing employees in the
 
exercise of the rights guaranteed 
them by Section 7 of the Act.
 
2. Take the following affirmative action necessary to effe
c-
tuate the policies of the Act.
 
(a) Within 14 days after service by the Region, post at its f
a-
cility in Painted Post, New York, copie
s of the attached notice 
marked 

Appendix.

64
 
 
Copies of the notice, on forms provided 
by the Regional Director for Region 3, after being signed by the 

Respondent and maintained for 60 consecuti
ve days in co
n-
spicuous places including all places where notices to employees 
are customarily posted.  In addition to physical posting of paper 
notices, notices shall be distributed electronically, such as by 
email, posting on an intranet or an internet si
te, and/or other 
electronic means, if the Respondent customarily communicates 
with its employees by such means.  Reasonable steps shall be 
taken by the Respondent to ensure that the notices are not a
l-
tered, defaced, or covered by any other material.  In th
e event 
that, during the pendency of these proceedings, the Respondent 
has gone out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at its 
own expense, a copy of the notice to all current employees
 
and 
                                        
                  
 
64
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the United States Court of Appeals Enforcing an Order of the 

 
former employees employed by the Respondent at any time 
since April 30, 2009.
 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to
 
the steps that the 
Respondent has taken to comply.  
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it alleges violations of the Act not specifically found.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF THE
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OA
RD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this n
o-
tice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or assist a union
 
Choose 
representatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
coercively question our bargaining unit e
m-
ployees regarding the inte
rnal policies and procedures of their 
union, the internal deliberations of their union officials regar
d-
ing collective
-
bargaining negotiations, or their other protected 
union activities.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain, or
 
coerce our bargaining unit employees in the exercise 
of the rights guaranteed them by Federal labor law.  
 
 
D
RESSER
-
R
AND 
C
OMPANY
 
 
 
